                                                                    1




· · · ·IN THE UNITED STATES DISTRICT COURT
· · · · FOR THE SOUTHERN DISTRICT OF OHIO
· · · · · · · · EASTERN DIVISION

· · · · · · · · · · - - - - -


Tamara K. Alsaada,· · · :
et al.,
· · · · · · · · · · · · :
· · · · Plaintiffs,
· · · · · · · · · · · · :
· · · · vs.· · · · · · · · Case No. 2:20-cv-3431
· · · · · · · · · · · · :· Judge Marbley
City of Columbus,· · · · · Magistrate Judge Jolson
Ohio, et al.,· · · · · ·:

· · · · Defendants.· · ·:


· · · · · · · · · · - - - - -

· · · · · · ·30(b)(6) DEPOSITION OF
· · · · · LIEUTENANT BELA A. BERNHARDT

· · · · · · · ·VIA VIDEOCONFERENCE

· · · · · · · · · · - - - - -


·   ·   Taken at Columbus City Attorney's Office
·   ·   · · ·77 North Front Street, 4th Fl.
·   ·   · · · · · ·Columbus, OH 43215
·   ·   · · · ·January 25, 2021, 1:10 p.m.




· · · · · · · · · · - - - - -

·   ·   ·   ·   · · ·Spectrum Reporting LLC
·   ·   ·   ·   400 South Fifth Street, Ste. 201
·   ·   ·   ·   · · · Columbus, Ohio 43215
·   ·   ·   ·   · 614-444-1000 or 800-635-9071
·   ·   ·   ·   · · www.spectrumreporting.com

· · · · · · · · · · - - - - -


        Realtime - Videoconferencing - Trial Presentation - Video
                  Spectrum Reporting LLC | 614-444-1000
                                                      Page 2                                                   Page 4


·1·   · · · · · · · · ·A P P E A R A N C E S                   ·1· · · · · · · · · · · · ·I N D E X
·2
                                                               ·2· · Examination By· · · · · · · · · · · · · · · · · Page
· ·   · ON BEHALF OF PLAINTIFFS:
·3                                                             ·3· · Mr. Marshall - Cross· · · · · · · · · · · · · · · ·5
· ·   ·   ·   ·   ·Marshall & Forman, LLC
                                                               ·4
·4·   ·   ·   ·   ·250 Civic Center Drive, Ste. 480
· ·   ·   ·   ·   ·Columbus, OH 43215                          ·5
·5·   ·   ·   ·   ·By John S. Marshall, Esq.
                                                               ·6
· ·   ·   ·   ·   · · ·(Via videoconference)
·6·   ·   ·   ·   · · Helen M. Robinson, Esq.                  ·7
· ·   ·   ·   ·   · · ·(Via videoconference)
                                                               ·8
·7
· ·   · · · ·and                                               ·9
·8
                                                               10
· ·   ·   ·   ·   ·The Gittes Law Group
·9·   ·   ·   ·   ·723 Oak Street                              11
· ·   ·   ·   ·   ·Columbus, OH 43205
                                                               12
10·   ·   ·   ·   ·By Frederick M. Gittes, Esq.
· ·   ·   ·   ·   · · ·(Via videoconference)                   13
11
                                                               14
12·   ·   ON BEHALF OF DEFENDANTS:
13·   ·   · · ·Columbus City Attorney's Office                 15
· ·   ·   · · ·77 North Front Street
                                                               16
14·   ·   · · ·Columbus, OH 43215
· ·   ·   · · ·By Janet R. Arbogast, Esq.                      17
15·   ·   · · · · ·(Via videoconference)
                                                               18
· ·   ·   · · · · Stephen J. Steinberg, Esq.
16·   ·   · · · · ·(Via videoconference)                       19
17                                                             20
18
19                                                             21
20                                                             22
21
22                                                             23· · (No exhibits were marked.)
23                                                             24
24


                                                      Page 3                                                   Page 5


·1· · · · · · · · · · · · ·Monday Afternoon Session            ·1· · · · · · · ·THE REPORTER:· To start us off, would
·2· · · · · · · · · · · · · January 25, 2021, 1:10 p.m.        ·2· · counsel please introduce themselves for the
·3· · · · · · · · · · · · ·- - - - -                           ·3· · record, state who they represent, state who is in
·4· · · · · · · · · S T I P U L A T I O N S                    ·4· · the room with them, and also state their consent
·5· · · · · · · · · · · · ·- - - - -                           ·5· · to the remote administration of the oath, please.
·6· · · · ·It is stipulated by counsel in attendance that      ·6· · · · · · · ·MR. MARSHALL:· Yeah.· We consent to the
·7· · the deposition of Lieutenant Bela A. Bernhardt, a        ·7· · remote administration.· This is John Marshall.
·8· · witness herein, called by the Plaintiffs for             ·8· · And Attorney Helen Robinson from my office, she's
·9· · cross-examination, may be taken at this time by          ·9· · not in the room, but she's in her own office
10· · the notary pursuant to notice and subsequent             10· · listening in for Plaintiffs.
11· · agreement of counsel that said deposition may be         11· · · · · · · ·MS. ARBOGAST:· This is Janet Hill
12· · reduced to writing in stenotypy by the notary,           12· · Arbogast, from the Columbus City Attorney's
13· · whose notes may thereafter be transcribed out of         13· · Office, representing the defendants.· Nobody is in
14· · the presence of the witness; that proof of the           14· · my room with me, and I consent to the remote
15· · official character and qualification of the notary       15· · deposition.
16· · is waived.                                               16· · · · · · · ·MR. STEINBERG:· Stephen Steinberg, on
17· · · · · · · · · · · · ·- - - - -                           17· · behalf of the defendants.· Nobody is in the room
18                                                             18· · with me, and I have no objection....
19                                                             19· · · · · · · ·MR. MARSHALL:· I think we got enough
20                                                             20· · that, so...
21                                                             21· · · · · · · · · · · · ·- - - - -
22                                                             22· · · · · · · ·LIEUTENANT BELA A. BERNHARDT
23                                                             23· · being first duly sworn, testifies and says as
24                                                             24· · follows:

                   Realtime - Videoconferencing - Trial Presentation - Video
                             Spectrum Reporting LLC | 614-444-1000                                                          YVer1f
                                              Page 6                                                     Page 8


·1· · · · · · · · · · ·CROSS-EXAMINATION                   ·1· · to talk about today, Lieutenant, are charges or
·2· · BY MR. MARSHALL:                                     ·2· · complaints, whether internal or external, criminal
·3· · Q.· · · · ·Would you please give your name.          ·3· · or administrative, from civilians or law
·4· · A.· · · · ·Lieutenant Bela A. Bernhardt.             ·4· · enforcement officers against CDP officers for
·5· · Q.· · · · ·Lieutenant Bernhardt, my name is John     ·5· · their conduct, including verbal communications and
·6· · Marshall.· I'm one of the team of lawyers            ·6· · word usage at demonstrations anytime from the time
·7· · representing the plaintiffs in this case.            ·7· · period May 1, 2015 through the day of the
·8· · · · · · · ·MR. MARSHALL:· Janet, just to confirm     ·8· · deposition and including investigation of those
·9· · for the record, I'm not going to ask the             ·9· · charges, complaints, and the outcomes of those
10· · lieutenant his contact information because I         10· · investigations, et cetera.
11· · believe the City will -- the City Attorney will      11· · · · · · · ·With respect to anything but the
12· · agree to accept service of a preliminary             12· · protests that are the subject of this lawsuit,
13· · injunction hearing or trial hearing subpoena on      13· · which were the Black Lives Matter that occurred
14· · his behalf, correct?                                 14· · May 28th, 2020 and for a period of time through
15· · · · · · · ·MS. ARBOGAST:· Correct.                   15· · the summer, are you clear about the matters in
16· · · · · · · ·MR. MARSHALL:· And if, for some reason,   16· · which you're designated to testify?
17· · he's no longer employed by the City, you'll give     17· · A.· · · · ·I am clear on the -- that I'm here to
18· · us the contact information so we can issue a         18· · testify on the general procedures and everything
19· · subpoena if we need to?                              19· · that was concerned with the investigation
20· · · · · · · ·MS. ARBOGAST:· Yes.                       20· · regarding that, yes.
21· · · · · · · ·MR. MARSHALL:· Okay.                      21· · Q.· · · · ·Sure.· I know that you can't recite for
22· · Q.· · · · ·Lieutenant, this deposition's under a     22· · me the outcome of particular investigations unless
23· · special rule called Rule 30(b)(6), so it's the       23· · you just happen to remember them.· I know you
24· · Federal Rules of Civil Procedure.                    24· · can't do all that, but yes.· I intend to ask you

                                              Page 7                                                     Page 9


·1· · · · · · · ·MR. MARSHALL:· And, Janet, can we agree   ·1· · mostly about process and procedure, and that's
·2· · that with respect to topic 9, which I can read       ·2· · what we'll get into.
·3· · into the record in a second, that Lieutenant         ·3· · · · · · · ·The other thing you've been identified
·4· · Bernhardt is here to speak in part on topic 9 and    ·4· · to testify about is similar, and that is formal or
·5· · also topic 23, correct?                              ·5· · informal charges by demonstrators of retaliatory
·6· · A.· · · · ·To the best of my knowledge, yes.         ·6· · or excessive use of force against protesters from
·7· · Q.· · · · ·Okay.                                     ·7· · May 1, 2015, including any complaints filed in any
·8· · · · · · · ·MR. MARSHALL:· Janet, is it the plan      ·8· · courts and the way those charges were handled and
·9· · that Jenni Edwards is going to speak about most      ·9· · their outcome, including internal investigations.
10· · topics with respect to the protests that are the     10· · · · · · · ·With respect to anything but the Black
11· · subject of this case only or is Lieutenant           11· · Lives Matter protests, as I've described them, do
12· · Bernhardt speaking on behalf of some of that,        12· · you feel that you're able -- or that you're clear
13· · those protests?                                      13· · about the matters in which you've been designated
14· · · · · · · ·MS. ARBOGAST:· I'm sorry.· Could you      14· · to testify?
15· · repeat that?                                         15· · A.· · · · ·Yes.
16· · · · · · · ·MR. MARSHALL:· Yeah.· It's not clear to   16· · Q.· · · · ·Did you get notice that these are the
17· · me from the response that we got from Alana that     17· · areas in which you were going to testify sometime
18· · -- whether Lieutenant Bernhardt is here to speak     18· · prior to today?
19· · on behalf of the City with respect to the protests   19· · A.· · · · ·Yes.
20· · or only Jenni Edwards is going to do that.           20· · Q.· · · · ·Did you do anything to prepare for the
21· · · · · · · ·MS. ARBOGAST:· I believe only Jenni       21· · deposition?
22· · Edwards is going to do that.                         22· · A.· · · · ·Other than speak with counsel so we
23· · · · · · · ·MR. MARSHALL:· Okay.                      23· · understood what we were going to be talking about.
24· · Q.· · · · ·All right.· The topics that we're here    24· · That was my prep for this, yes.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 10                                                    Page 12


·1· · Q.· · · · ·All right.· Tell me what your current     ·1· · 2007.
·2· · title is.                                            ·2· · Q.· · · · ·Did you work in Internal Affairs as a
·3· · A.· · · · ·I am currently a lieutenant with the      ·3· · sergeant?
·4· · Columbus Division of Police.                         ·4· · A.· · · · ·No, I did not.
·5· · Q.· · · · ·Where?· Where within the division are     ·5· · Q.· · · · ·So your first assignment to Internal
·6· · you assigned?                                        ·6· · Affairs was as the administrative lieutenant?
·7· · A.· · · · ·I am assigned in the Internal Affairs     ·7· · A.· · · · ·Or as a lieutenant, yeah.· The
·8· · Bureau.                                              ·8· · administrative lieutenant was a different title,
·9· · Q.· · · · ·What is your job in the Internal          ·9· · but yes, as a lieutenant to Internal Affairs.
10· · Affairs Bureau?                                      10· · Q.· · · · ·So let me just cover some ground rules.
11· · A.· · · · ·Ad --                                     11· · Have you been able to hear me pretty clearly so
12· · Q.· · · · ·Just give me a general description.       12· · far?
13· · A.· · · · ·Administrative lieutenant.                13· · A.· · · · ·Yes.
14· · Q.· · · · ·Does that mean --                         14· · Q.· · · · ·All right.· Obviously, we're doing this
15· · A.· · · · ·Over my investigators.· There's also an   15· · by Zoom, and I certainly can't promise you that
16· · administrative part, but I am a lieutenant in        16· · all my questions are going to be good ones.
17· · charge of now 10 investigators, I believe.           17· · Sometimes they're not particularly excellent
18· · Q.· · · · ·All right.· And who do you report to at   18· · questions.· So I want you to be sure, throughout
19· · the present time?                                    19· · the deposition today, if you're not sure you heard
20· · A.· · · · ·I report to Commander Gardner.            20· · the question or you're not sure you understand it,
21· · Q.· · · · ·He is the commander over Internal         21· · to have me say it again or explain it before you
22· · Affairs?                                             22· · give us an answer.· Will you do that today?
23· · A.· · · · ·That is correct.                          23· · A.· · · · ·Absolutely.
24· · Q.· · · · ·Does Commander Gardner have               24· · Q.· · · · ·I ask all witnesses whether they've

                                             Page 11                                                    Page 13


·1· · responsibility beyond Internal Affairs?              ·1· · taken any medication or have any health condition
·2· · A.· · · · ·No.                                       ·2· · that affects their memory.
·3· · Q.· · · · ·Okay.· You have 10 investigators under    ·3· · A.· · · · ·I do not.· I do not have anything that
·4· · your command, correct?                               ·4· · affects it.
·5· · A.· · · · ·Correct.                                  ·5· · Q.· · · · ·All right.· Any health condition or
·6· · Q.· · · · ·And are they all sergeants?               ·6· · medication that affects your ability to answer
·7· · A.· · · · ·Correct.                                  ·7· · questions truthfully?
·8· · Q.· · · · ·How long have you been in your present    ·8· · A.· · · · ·No.
·9· · position?                                            ·9· · Q.· · · · ·If throughout -- we're not going to be
10· · A.· · · · ·Since July of 2013.                       10· · here too long today together, but throughout the
11· · Q.· · · · ·How long all together have you been       11· · time, if you want to add or change something, feel
12· · with the division?                                   12· · free to do so, all right?
13· · A.· · · · ·Since November of '94.                    13· · A.· · · · ·Yes, sir.
14· · Q.· · · · ·When were you promoted to lieutenant?     14· · Q.· · · · ·Give me a little more detailed
15· · A.· · · · ·I was promoted to lieutenant in May of    15· · description of your duties and responsibilities in
16· · 2011, I believe.                                     16· · Internal Affairs.· I know you have command of
17· · Q.· · · · ·Just walk me through what your            17· · now 10 sergeant investigators.· What does that
18· · assignments were as a lieutenant before Internal     18· · involve?
19· · Affairs.· So May of 2011, approximately when --      19· · A.· · · · ·That involves managing their caseload.
20· · A.· · · · ·I was a patrol relief lieutenant, and     20· · It involves reviewing their cases.· It involves
21· · then I became a zone lieutenant for one year, and    21· · during their case investigation, assisting them in
22· · then I became the Internal Affairs lieutenant.       22· · any way that I can.· Sometimes it's just working
23· · Q.· · · · ·When were you promoted to sergeant?       23· · through with them on investigative plans.· Just
24· · A.· · · · ·I was promoted to sergeant in July of     24· · day-to-day case work for those 10.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 14                                                    Page 16


·1· · Q.· · · · ·Okay.· As part of that, do you review     ·1· · the -- Friday/Saturday, I was in the mobile field
·2· · their work product -- that is, their -- what they    ·2· · force.
·3· · create coming out of their investigation?· And I     ·3· · Q.· · · · ·Okay.· When you say "mobile field
·4· · don't mean you look at every piece of paper; I       ·4· · force," what do you mean?
·5· · just mean:· Do you look at their reports, their      ·5· · A.· · · · ·We had cars.
·6· · summaries?                                           ·6· · Q.· · · · ·Okay.· As opposed to officers walking
·7· · A.· · · · ·When they complete a case, the case       ·7· · on the street, right?
·8· · comes to their lieutenant for review.· So any of     ·8· · A.· · · · ·Correct.
·9· · my 10 sergeants, their case would go through me.     ·9· · Q.· · · · ·Let me make sure I get those dates
10· · Q.· · · · ·Okay.· Are there other sergeant -- I'm    10· · right.· The George Floyd killing occurred on
11· · sorry.· Are there other lieutenants in Internal      11· · May 25th of 2020.· I think that's not disputed.
12· · Affairs that have the same or similar job to you?    12· · And I believe the first protest in Columbus was on
13· · A.· · · · ·Yes.                                      13· · May 28th, 2020.· You're not talking about that
14· · Q.· · · · ·So who else is there now?                 14· · weekend in May; you're talking about that first
15· · A.· · · · ·Right now, there is Lieutenant Bill       15· · full weekend in June, right?
16· · Laff.                                                16· · A.· · · · ·Correct.· I'm talking about the Friday
17· · Q.· · · · ·Spell that last name, please.             17· · and Saturday following.
18· · A.· · · · ·L-a-f-f.                                  18· · Q.· · · · ·Right.· I see that on the calendar as
19· · Q.· · · · ·And how long has Lieutenant Laff been     19· · June 5th and 6th.· Does that sound right?
20· · in that position?                                    20· · A.· · · · ·That sounds right.· I'm -- yes.· And
21· · A.· · · · ·A little over a year, I believe.          21· · I'm pretty sure it was both -- it was a Friday and
22· · Q.· · · · ·Okay.· And before Laff, who was the       22· · Saturday.
23· · lieutenant?                                          23· · Q.· · · · ·All right.
24· · A.· · · · ·That would have been Lieutenant Aimee     24· · A.· · · · ·I don't have the paperwork in front of

                                             Page 15                                                    Page 17


·1· · Haley.                                               ·1· · me.· I thought it was on that weekend.
·2· · Q.· · · · ·How long was she in the job?              ·2· · Q.· · · · ·Who assigned you as field force
·3· · A.· · · · ·Two to three years.· I don't have those   ·3· · commander on those days?
·4· · dates directly in front of me.                       ·4· · A.· · · · ·I don't know who specifically assigned
·5· · Q.· · · · ·All right.· I know you're not here to     ·5· · me.· I'm assuming the EOC did.
·6· · speak directly about -- that is, to speak on the     ·6· · Q.· · · · ·The EOC is what?
·7· · City's behalf with respect to the Black Lives        ·7· · A.· · · · ·The emergency operations center.
·8· · Matter protests, but I do want to ask some context   ·8· · Q.· · · · ·Okay.· Who was the commander of the
·9· · questions around that.· When I say "Black Lives      ·9· · emergency operations center at the time?
10· · Matter protests," I'm referring to the protests      10· · A.· · · · ·I don't know who was the commander of
11· · that occurred mostly in downtown Columbus but in     11· · that day, and I don't know who was the commander
12· · other places that started on May 28th of 2020 and    12· · the day before.
13· · occurred for, you know, quite some time thereafter   13· · Q.· · · · ·Okay.· That day, who were you -- who
14· · into the summer.· You know what I'm talking about,   14· · was your commanding officer?
15· · generally, right?                                    15· · A.· · · · ·That day, I was under the command of
16· · A.· · · · ·I'm aware of it, yes, sir.                16· · Commander Dennis Jeffrey.· On both days, actually,
17· · Q.· · · · ·Okay.· Were you ever out in the field     17· · I was under Commander Dennis Jeffrey.
18· · during any of those protests?                        18· · Q.· · · · ·All right.· And from when to when on
19· · A.· · · · ·Yes, I was.                               19· · those days, the 5th and 6th of January, were you
20· · Q.· · · · ·What role did you play in the field?      20· · out in the field on the mobile force?
21· · A.· · · · ·I was a field force commander for two     21· · A.· · · · ·Approximately 3 p.m. to -- one night,
22· · days out in the field.                               22· · probably close to midnight.· The other one,
23· · Q.· · · · ·From when to when?                        23· · probably close to 11 p.m., 10 p.m.· I don't --
24· · A.· · · · ·It was in the second week, so I -- it's   24· · again, don't have those numbers in front of me.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 18                                                    Page 20


·1· · Q.· · · · ·All right.· And were you required to be   ·1· · A.· · · · ·When the lieutenant isn't there, I
·2· · out in the field until things were sufficiently      ·2· · would step in if they needed time off or something
·3· · calm for you to leave or was that just the regular   ·3· · or had to make a decision for them, but,
·4· · time for you to end your shift?                      ·4· · generally, I am not involved with them.
·5· · A.· · · · ·There was no really end of a shift.· It   ·5· · Q.· · · · ·Is the duty desk responsibility
·6· · was pretty much driven by what was going on in the   ·6· · actually taking calls from the public or others --
·7· · streets at that time.                                ·7· · A.· · · · ·Yes.
·8· · Q.· · · · ·All right.· So about 11 p.m. on one       ·8· · Q.· · · · ·-- or is that assigned to a lower-level
·9· · night and midnight on the other?                     ·9· · person?
10· · A.· · · · ·Correct.                                  10· · A.· · · · ·That is exactly was it is.· It's taking
11· · Q.· · · · ·Whatever was going on in the streets      11· · calls from the public.
12· · was sufficiently under control that they didn't      12· · Q.· · · · ·Okay.· Are those calls tracked in some
13· · need you out in the field anymore, right?            13· · way and documented?
14· · · · · · · ·(Mr. Gittes joined the                    14· · A.· · · · ·Yes.
15· · videoconference.)                                    15· · Q.· · · · ·Describe the way in which they are
16· · A.· · · · ·Correct.                                  16· · documented and tracked.
17· · Q.· · · · ·All right.· Other than June 5th           17· · A.· · · · ·They are put into an intake log.
18· · and 6th, did you spend any other time in the field   18· · Q.· · · · ·Is that intake log handwritten or is it
19· · during the Black Lives Matter protests?              19· · on a computer screen?
20· · A.· · · · ·No.· I was not out in any of the areas    20· · A.· · · · ·Computer.
21· · where protests were ongoing.                         21· · Q.· · · · ·During the seven years you've been a
22· · Q.· · · · ·Arising out of your brief time in the     22· · lieutenant in Internal Affairs, has it always been
23· · field those two days, did you make any complaints    23· · on a computer screen?
24· · or bring any charges against any law enforcement     24· · A.· · · · ·Yes.

                                             Page 19                                                    Page 21


·1· · personnel based on your observations?                ·1· · Q.· · · · ·Is that data saved, retained?
·2· · A.· · · · ·No, I did not.                            ·2· · A.· · · · ·Yes.
·3· · Q.· · · · ·Are you aware of anyone in your mobile    ·3· · Q.· · · · ·For how long a period of time?
·4· · field force that you had responsibility for in       ·4· · A.· · · · ·It's still there.· I don't -- I can't
·5· · those two days that brought such a complaint or      ·5· · tell you.· In front of me -- I'm not in charge of
·6· · charge?                                              ·6· · that database, but I know there's historical data
·7· · A.· · · · ·I am not.                                 ·7· · there.
·8· · Q.· · · · ·Let's go back.· We were starting to       ·8· · Q.· · · · ·Do you know how to access that
·9· · talk about your duties and responsibilities in       ·9· · historical data?
10· · Internal Affairs, which you've had, I think, since   10· · A.· · · · ·I can or another sergeant can.· It
11· · 2013, correct?                                       11· · would take us a minute, but yes.
12· · A.· · · · ·Correct.                                  12· · Q.· · · · ·I'm not going to ask you to do it. I
13· · Q.· · · · ·Does the -- Lieutenant Laff have a        13· · just wonder -- describe for me what's involved in
14· · similar number of investigators under his command?   14· · accessing that database at the intake at the duty
15· · A.· · · · ·He has nine, and he also has              15· · desk.
16· · responsibility for the duty desk.                    16· · A.· · · · ·I can't describe to you.· I know that
17· · Q.· · · · ·What is the duty desk responsibility?     17· · if I talked to one of the duty desk sergeants and
18· · A.· · · · ·They are the intake who receive           18· · tell them I need something, they'll find it.
19· · complaints.                                          19· · Q.· · · · ·Okay.
20· · Q.· · · · ·Have you had that responsibility over     20· · · · · · · ·MR. MARSHALL:· And, Janet, separating
21· · time?                                                21· · out that it is Jenni Edwards whose been designated
22· · A.· · · · ·No.                                       22· · by the City to speak about the subject protests,
23· · Q.· · · · ·Have you ever had that responsibility     23· · we'll call them -- that is the Black Lives Matter
24· · on a relief basis?                                   24· · protests as we've described and identified them, I

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 22                                                    Page 24


·1· · do want to ask the lieutenant about his knowledge    ·1· · referring to, the duty desk tracking system --
·2· · of that, so -- and I understand that Jenni Edwards   ·2· · would that reflect whether any of those 300 calls
·3· · is the person who's been designated, and we'll       ·3· · came in from members of law enforcement?
·4· · certainly ask her these questions.                   ·4· · A.· · · · ·Possibly.
·5· · Q.· · · · ·But, Lieutenant Bernhardt, are you        ·5· · Q.· · · · ·Doesn't the system record from whom the
·6· · aware of any complaint or charge of excessive        ·6· · contact came?
·7· · force made by any member of law enforcement --       ·7· · A.· · · · ·It does, but if it's from Columbus
·8· · that's broader than just the Columbus Division --    ·8· · police law enforcement against Columbus police law
·9· · any member of law enforcement against any sworn      ·9· · enforcement, that doesn't go to that desk.
10· · personnel of the Columbus Division arising out of    10· · Q.· · · · ·That's just what I was going to ask
11· · their conduct at the Black Lives Matter protests?    11· · you.· What's the manner in which complaints are
12· · A.· · · · ·I am not aware.                           12· · lodged by Columbus Police against Columbus Police?
13· · Q.· · · · ·Have you heard from any source that       13· · A.· · · · ·That would be a formal letter written
14· · there was such a complaint or charge made by a law   14· · up the chain of command.
15· · enforcement person against another law enforcement   15· · Q.· · · · ·That would make --
16· · person?                                              16· · A.· · · · ·That's one of the division directives.
17· · A.· · · · ·I am not aware.                           17· · Q.· · · · ·That would make its way to Internal
18· · Q.· · · · ·To your knowledge, is Internal Affairs    18· · Affairs at some point if it was determined
19· · investigating -- at the present time investigating   19· · Internal Affairs should investigate, right?
20· · any charge or complaint of excessive force arising   20· · A.· · · · ·That is correct.
21· · out of the Black Lives Matter protests?              21· · Q.· · · · ·How is it -- how is it determined
22· · A.· · · · ·No.· Because that responsibility was      22· · whether Internal Affairs should investigate a
23· · taken away from us.                                  23· · complaint made by sworn personnel versus another
24· · Q.· · · · ·And given to...                           24· · sworn personnel within the Columbus Division?

                                             Page 23                                                    Page 25


·1· · A.· · · · ·BakerHostetler.                           ·1· · A.· · · · ·Through the chain of command.
·2· · Q.· · · · ·Okay.· Do you know why that               ·2· · Q.· · · · ·You mean someone in the chain of
·3· · responsibility was taken away from Internal          ·3· · command makes that judgment call?
·4· · Affairs?                                             ·4· · A.· · · · ·Yes.· Again, I'm not part of that
·5· · A.· · · · ·I know that an order was placed out in    ·5· · process on that side.· I receive the letter that's
·6· · June that an independent group would be              ·6· · making the investigation.· I don't know who talks
·7· · investigating complaints, and I know a reports CD    ·7· · with whom and how that process is completely done,
·8· · was created.· I know that, initially, that was to    ·8· · but that's done outside of our office.
·9· · go through Assistant Director Kathleen Bourke.       ·9· · Q.· · · · ·Do you know at what level the chain of
10· · Q.· · · · ·All right.· Were there any complaints     10· · command can require or order Internal Affairs to
11· · or charges pending in IAB at the time the decision   11· · do an investigation?
12· · was made to hand the investigation to                12· · A.· · · · ·It's usually a commander or higher.
13· · BakerHostetler?                                      13· · Q.· · · · ·Do you know whether lieutenants have
14· · A.· · · · ·Yes, there was.                           14· · that authority?
15· · Q.· · · · ·Do you know approximately how many?       15· · A.· · · · ·I don't believe so.· I believe we have
16· · A.· · · · ·There were at least, to my                16· · to send it through a commander.
17· · understanding, around 300 calls that had come in.    17· · Q.· · · · ·Have you gotten complaints from lower
18· · Q.· · · · ·From civilians, all of them?              18· · levels that you have then sent it back to say,
19· · A.· · · · ·Yes.                                      19· · hey, we need commander authorization?· Has that
20· · Q.· · · · ·Were there any calls that had come in     20· · happened?
21· · from any member of law enforcement, to your          21· · A.· · · · ·We don't get it until it's authorized.
22· · knowledge?                                           22· · The letter doesn't come to us.· It goes through
23· · A.· · · · ·Not that I'm aware of.                    23· · their chain of command.
24· · Q.· · · · ·Would the tracking system that we were    24· · Q.· · · · ·Okay.· So until it gets to that level,

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 26                                                    Page 28


·1· · you don't see it, right?                             ·1· · personnel doing the Black Lives Matter protests?
·2· · A.· · · · ·Correct.                                  ·2· · A.· · · · ·I am not aware.
·3· · Q.· · · · ·Okay.· Is there any other method other    ·3· · Q.· · · · ·Okay.· Were there any such
·4· · than the formal letter through the chain of          ·4· · investigations ongoing at the time BakerHostetler
·5· · command in which a Columbus sworn personnel can      ·5· · was assigned to do all that work?
·6· · complain about another member of the sworn           ·6· · A.· · · · ·What type are you talking about?
·7· · personnel?                                           ·7· · Q.· · · · ·Were there any complaints from other
·8· · A.· · · · ·That is the method outlined in the        ·8· · law enforcement agencies or personnel about the
·9· · directives by which to file such a complaint.        ·9· · conduct of Columbus police officers?
10· · Q.· · · · ·Other than the intake desk where you      10· · A.· · · · ·I am not aware, because if we didn't
11· · take phone calls, is there any other method that     11· · have anyone that I'm aware of making the
12· · civilians can complain about?                        12· · complaint, we wouldn't have an investigation.
13· · A.· · · · ·The civilians had multiple methods and    13· · Q.· · · · ·I want to ask you about the process of
14· · means.· They have electronic forms that they can     14· · the investigations themselves.· Before I do that,
15· · fill out, but, eventually, all that gets routed to   15· · let me make sure I've covered -- I used the
16· · the duty desk, and the duty desk would give them a   16· · example of excessive force in the Black Lives
17· · call to follow up on their complaint.                17· · Matter protests.· I'm going to cover all
18· · Q.· · · · ·So the tracking system is going to        18· · complaints of any kind of misconduct.· It could be
19· · record the contact about all complaints, whether     19· · verbal misconduct, excessive force, inappropriate
20· · they -- whatever method they come in to IAB from,    20· · use of chemical agents or munitions.· Just
21· · right?                                               21· · anything that might be misconduct.· Are you with
22· · A.· · · · ·For citizen complaints, yes.              22· · me?
23· · Q.· · · · ·All right.· Now, how about other law      23· · A.· · · · ·I'm with you.
24· · enforcement agencies?· Let's just give examples.     24· · Q.· · · · ·All right.· Was all of that -- with

                                             Page 27                                                    Page 29


·1· · The Columbus -- the Franklin County Sheriff's        ·1· · respect to what occurred during the Black Lives
·2· · Office or the Ohio State Highway Patrol, let's       ·2· · Matter protest, was that all given to
·3· · take those two.· Is there another method or route    ·3· · BakerHostetler to investigate?
·4· · for them to make complaints, if they have them?      ·4· · A.· · · · ·At some point, it was, yes.
·5· · A.· · · · ·They are considered civilians in our      ·5· · Q.· · · · ·All right.· Were there any ongoing
·6· · book.                                                ·6· · investigations of misconduct more broadly defined
·7· · Q.· · · · ·Meaning they would -- whatever method     ·7· · that were going on at least for a period of time
·8· · of complaint they used, they would eventually get    ·8· · within Internal Affairs before BakerHostetler took
·9· · a call from the duty desk to follow up?              ·9· · over the whole investigation?
10· · A.· · · · ·They could, unless there was something    10· · A.· · · · ·There were investigations that were
11· · directly sent to a -- there's other means.           11· · made by civilians regarding the events of that
12· · There's not -- this isn't all-encompassing.          12· · week that were already in the process of being
13· · Generally, yes.· There are cases where it could go   13· · looked at.· A lot of them, we were told put on
14· · straight to -- a deputy chief might say, follow up   14· · hold due to the mayor's announcement.· There were
15· · with these people, and then the duty desk will       15· · investigations that were actively being
16· · call out to them.                                    16· · investigated with Internal Affairs' involvement
17· · Q.· · · · ·Okay.· And track that call in their       17· · that were later told to be handed over to
18· · system?                                              18· · BakerHostetler.
19· · A.· · · · ·Correct.                                  19· · Q.· · · · ·Okay.· And you said complaints about
20· · Q.· · · · ·Are you aware of any other law            20· · civilians.· You meant complaints by civilians,
21· · enforcement person, whether it be county, another    21· · right?
22· · city or municipality, state, federal, making a       22· · A.· · · · ·Yes.
23· · complaint or raising a complaint or charge of        23· · Q.· · · · ·Okay.
24· · excessive force against a Columbus Division          24· · A.· · · · ·Complaints by civilians.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 30                                                    Page 32


·1· · Q.· · · · ·And so there were both processes in       ·1· · generated hundreds of calls along the way.
·2· · place from those complaints that were put on hold    ·2· · A.· · · · ·I can't give you off my head, but I
·3· · and ongoing investigations that were actually, you   ·3· · know there's been other events that we've had
·4· · know, in the -- somewhere in the investigation       ·4· · hundreds of phone calls come in.· This was
·5· · that were handed off to BakerHostetler at the time   ·5· · extraordinary.· It was greater than any other, but
·6· · that everything was ordered to go to                 ·6· · there had been other events.
·7· · BakerHostetler.· Do I have that right?               ·7· · Q.· · · · ·Okay.· All right.· That was my
·8· · A.· · · · ·At some point in time, yes.               ·8· · question, then.· In comparing events, have you --
·9· · Q.· · · · ·Okay.· The documentation surrounding      ·9· · since you've been in Internal Affairs, have you
10· · those, even if the investigation was only in its     10· · had any events in the city where they generated as
11· · infancy, the documentation surrounding those, does   11· · many calls and complaints as the Black Lives
12· · that still exist in the Internal Affairs Bureau?     12· · Matter protests?
13· · A.· · · · ·Yes.· It exists, and it was also handed   13· · A.· · · · ·Not in totality, no.
14· · over to BakerHostetler.                              14· · Q.· · · · ·Okay.· So to get to my question, if
15· · Q.· · · · ·But you kept copies, whether electronic   15· · someone tasked you with gathering all that
16· · or paper, right?                                     16· · documentation, whether it's electronically stored
17· · A.· · · · ·There are copies, yes.                    17· · or paper, what would you actually do to do that?
18· · Q.· · · · ·Yeah.· Is it paper or is it electronic    18· · What would you have to do?
19· · or both?                                             19· · A.· · · · ·Are you asking me to detail -- like, I
20· · A.· · · · ·Again, I would -- I'm sure there are      20· · would open up a file, take it out --
21· · some things that are just paper.· There are some     21· · Q.· · · · ·Well, yeah.
22· · things that are duplicated electronically, so I      22· · A.· · · · ·-- scan it, or are you just saying --
23· · could not tell you off the top of my head.           23· · Q.· · · · ·No.· No.
24· · Q.· · · · ·Yeah.· I don't know that you're ever      24· · A.· · · · ·-- do we have that --

                                             Page 31                                                    Page 33


·1· · going to be asked to do this, Lieutenant, but if     ·1· · Q.· · · · ·That --
·2· · you were tasked with -- give me all the paper and    ·2· · A.· · · · ·-- and would we be able to produce
·3· · all the electronic records of those, you know,       ·3· · them?
·4· · early investigations or those on-hold                ·4· · Q.· · · · ·That's a good -- that's a good
·5· · investigations or those complaints, whatever --      ·5· · clarification.· You know, when I asked that
·6· · you know, whatever it is, where would you go to      ·6· · question, I'm wondering:· Are they all kept in one
·7· · gather all that or how would you gather it?          ·7· · place?· Are they kept by date?· Are they kept by
·8· · A.· · · · ·It would be in Internal Affairs, and I    ·8· · -- how are they kept?
·9· · would go through whatever records we have.           ·9· · A.· · · · ·Again, I don't have -- I can tell you
10· · Q.· · · · ·I'm just asking what your process would   10· · the files are maintained, and if you ask for it,
11· · be.· Just for example, you were asked to -- you      11· · we would be able to produce it.· I'm not, right
12· · said that Internal Affairs got some 300 calls        12· · now, able to tell you what exactly organization
13· · arising out of the protests.· That seems like a      13· · they're in.
14· · lot.· I don't know.· You've been doing this for      14· · Q.· · · · ·All right.· Other people -- I realize
15· · seven years.· Is that -- was that a large number     15· · you have a lot of responsibility.· Other people
16· · relative to other events and incidents?              16· · have those organizational responsibilities?
17· · A.· · · · ·Depending on the events.· Those           17· · A.· · · · ·It's -- again, I can produce them.
18· · multiple days were extraordinary.                    18· · They're in files.· I know where they're located.
19· · Q.· · · · ·Okay.                                     19· · I don't have any idea of how I organized them, the
20· · A.· · · · ·And there were an extraordinary amount    20· · fact of -- is it by date, by that?· I know what
21· · of people that were in contact with the division,    21· · was sent to Baker.· You asked me what was sent to
22· · so -- but there have been other events that have     22· · Baker.· I can produce that for you.
23· · generated hundreds of calls also along the way.      23· · Q.· · · · ·I see.· So all the stuff that was sent
24· · Q.· · · · ·Give me another example that has          24· · to Baker was then segregated into a different file

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 34                                                    Page 36


·1· · or different electronic folders; is that correct?    ·1· · video or anything that's associated with that
·2· · A.· · · · ·That's correct.                           ·2· · complaint.· They would ask, of course, that the
·3· · Q.· · · · ·All right.· So everything that IAB sent   ·3· · complainant, if they had any video, to please
·4· · to Baker is in essentially one place, whether        ·4· · provide it; if they were claiming any injury, to
·5· · that's a box or a file cabinet or an electronic      ·5· · please provide any pictures of said injuries; if
·6· · folder or both, right?                               ·6· · they were complaining they went to a hospital, to
·7· · A.· · · · ·Correct.                                  ·7· · please get a release and provide that information
·8· · Q.· · · · ·Got it.· Thank you.· Can you give me a    ·8· · or we can have them sign a release to get that
·9· · sense of the volume of that, at least the paper      ·9· · information.
10· · part of that?                                        10· · · · · · · ·But that would be all the parts that
11· · A.· · · · ·A lot.                                    11· · were put together to make up an initial complaint
12· · Q.· · · · ·Is it 1,000 pages or 10,000 pages         12· · packet.· That packet would then be sent upstairs
13· · with --                                              13· · where the lieutenants would look at it, whether --
14· · A.· · · · ·It's probably greater than 1,000 pages.   14· · what time of day this was, and -- because there's
15· · Q.· · · · ·Is it less than 5,000 pages?              15· · a split as to how we investigate by time of day.
16· · A.· · · · ·Yeah.· I'd said between 1 and 5 would     16· · And then it would get assigned to an investigator.
17· · be a fair estimate.                                  17· · · · · · · ·(Mr. Gittes left the videoconference.)
18· · Q.· · · · ·All right.· That's the paper part.· How   18· · Q.· · · · ·Okay.· And what would the investigator
19· · about the electronic part?· Give me a sense of       19· · do from there, generally?
20· · that volume.· Do you have any idea?                  20· · A.· · · · ·Investigate.
21· · A.· · · · ·A gig -- I mean close to 100-plus         21· · Q.· · · · ·Right.· Does that mean talk to -- you
22· · gigabytes, if not more.· Maybe 150.· Maybe more      22· · know, get all available documentation, talk to all
23· · than that, even.                                     23· · pertinent witnesses?
24· · Q.· · · · ·All right.· Thank you.· That's helpful.   24· · A.· · · · ·Exactly.

                                             Page 35                                                    Page 37


·1· · Lieutenant, I'm going to walk you through the        ·1· · Q.· · · · ·Right.· And those could include
·2· · process of a civilian complaint of excessive force   ·2· · witnesses that are neutral, those that are the
·3· · that would -- and I suspect they all follow the      ·3· · supportive of the allegation, those that are not
·4· · same process wherever the source is, but let's       ·4· · supportive of the allegation?· They're supposed to
·5· · just use the example of a civilian complaint of      ·5· · talk to everybody who may have pertinent
·6· · excessive force in which the civilian claims that    ·6· · information, right?
·7· · the excessive force occurred during the protest on   ·7· · A.· · · · ·That they are able to locate, yes.· So,
·8· · the streets in Columbus by a Columbus police         ·8· · of course, that's one of the questions always
·9· · officer.· Are you with me?                           ·9· · asked of someone who files a complaint.· Do you
10· · A.· · · · ·I'm with you.                             10· · have any other people you would like us to
11· · Q.· · · · ·All right.· And let's assume that they    11· · interview?· Could you provide their information to
12· · call the duty desk with that complaint.· Give me a   12· · us?· The investigator calls that person again and
13· · rundown of what happens from there.                  13· · re-interviews them again to determine everything
14· · A.· · · · ·As with any complaint, the call comes     14· · that they have in their complaint.· Very rarely
15· · in.· Most likely, a voicemail will be left, unless   15· · does anyone provide video or photos up front, so
16· · the phone is able to be answered at that time,       16· · there is a need to sit there and call back to get
17· · because the duty desk personnel are on the phone a   17· · that information.
18· · lot.· They would then talk to that individual, get   18· · Q.· · · · ·The investigator does whatever they
19· · basic data from them.· You get a synopsis of what    19· · need to do, and when they finish, what do they
20· · the event was.· They're describing what they         20· · create out of that investigation?
21· · believe the misconduct was.                          21· · A.· · · · ·Well, they also do interviews,
22· · · · · · · ·They would then be given a case number.   22· · obviously, of the officers, because when an
23· · The duty desk personnel would then finish typing     23· · allegation is placed against an officer, the
24· · up that case.· They would look for any calls or      24· · officer is also interviewed.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 38                                                    Page 40


·1· · Q.· · · · ·Sure.· And any officers who may have      ·1· · discipline grievance liaison office.· You know who
·2· · been there --                                        ·2· · I'm talking about, right?
·3· · A.· · · · ·Right.                                    ·3· · A.· · · · ·Yes.
·4· · Q.· · · · ·-- or observed or had any --              ·4· · Q.· · · · ·If he was accessing PremierOne, is he
·5· · A.· · · · ·Yes.· And there's also --                 ·5· · looking at the same thing you would be if you were
·6· · Q.· · · · ·I get that.                               ·6· · accessing PremierOne?
·7· · A.· · · · ·-- you know, body-worn camera, cruiser    ·7· · A.· · · · ·No.
·8· · video, if we're able to get camera stuff from the    ·8· · Q.· · · · ·All right.· So what are you looking at?
·9· · city or from a business that might be near that      ·9· · A.· · · · ·PremierOne is divided into silos, and,
10· · location, those are also avenues that we look at.    10· · primarily, Lieutenant Lipp, along with 95 percent
11· · And then they create a report where they give the    11· · of the division, works out of the Columbus PD
12· · investigation and they come up with initial          12· · silo.· Internal Affairs has its own silo.
13· · findings.                                            13· · Q.· · · · ·All right.· So is the Internal Affairs
14· · Q.· · · · ·Okay.· The initial findings are done in   14· · silo the PremierOne database -- is it broken down
15· · writing?                                             15· · by what division directive was allegedly violated?
16· · A.· · · · ·That is correct.                          16· · A.· · · · ·No.
17· · Q.· · · · ·And to whom do they submit the initial    17· · Q.· · · · ·If you were tasked -- well, over the
18· · findings?                                            18· · seven years you've been in Internal Affairs, have
19· · A.· · · · ·The initial findings, once their report   19· · there been officers -- when I say "officers,"
20· · is complete and signed with the initial findings,    20· · let's agree that what I'm referring to is any
21· · that gets routed to their lieutenant.· And for a     21· · number of the sworn personnel, all right?
22· · point of clarification -- I don't think we ever      22· · A.· · · · ·Agreed.
23· · got to this point.· I'm actually in charge of        23· · Q.· · · · ·Could be sergeant, lieutenant, on up,
24· · second shift sergeants.· Laff is in charge of        24· · but -- you know, or patrol officer, whatever.· Are

                                             Page 39                                                    Page 41


·1· · first shift sergeants.                               ·1· · you with me?
·2· · Q.· · · · ·Okay.· And what happens from there?       ·2· · A.· · · · ·I'm with you.
·3· · A.· · · · ·From there, I would -- I send it back     ·3· · Q.· · · · ·All right.· During the seven years
·4· · with any questions, corrections, because I'm going   ·4· · you've been in Internal Affairs, have there been
·5· · to ensure that if they are having an allegation      ·5· · officers who were found to have violated policies
·6· · and they have their findings that they come up       ·6· · regarding the use of mace or pepper spray?
·7· · with, that they're supported.· And if I believe      ·7· · A.· · · · ·I can't recall a specific right now,
·8· · there needs to be more done, questions answered,     ·8· · but there's a possibility that one did occur or
·9· · people re-interviewed, so on and so forth, I ask     ·9· · more did occur.
10· · that.· If it's -- their investigation is complete,   10· · Q.· · · · ·Yeah.· No.· I'm not looking for names
11· · then I forward it to the commander.· The commander   11· · or specifics; I'm just trying to test your
12· · then reviews it.· If he has any other questions      12· · knowledge of what's out there.
13· · that he might have or if he finds the                13· · · · · · · ·Have there been officers who have been
14· · investigation is sufficient, he signs it, then he    14· · found to have violated the policy regarding use of
15· · sends it out to the focus officer's chain of         15· · munitions, like the wooden baton or the sponge
16· · command.                                             16· · baton or the beanbag?· Have there been findings
17· · Q.· · · · ·What database exists, if any, within      17· · like that?
18· · Internal Affairs that would tell us the results of   18· · A.· · · · ·I'm not aware of that, but --
19· · various investigations?· What is there?              19· · Q.· · · · ·Who --
20· · A.· · · · ·It's PremierOne.                          20· · A.· · · · ·-- again, I don't have the database in
21· · Q.· · · · ·PremierOne, I talked to Lieutenant Lipp   21· · front of me.· You have to understand, in general,
22· · about earlier today.· He gave me a description of    22· · 300 complaints come in a year from citizens, so
23· · that database.· Is it the same database we're        23· · you're talking now 2,100 possible cases.· Plus,
24· · talking about?· In other words, he's in the          24· · you're talking, you know, other investigations

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 42                                                    Page 44


·1· · that aren't civilian-led.· So it's -- I don't have   ·1· · every person had a legitimate complaint, either.
·2· · knowledge of everything that's come through --       ·2· · It just means there were 300 calls.
·3· · Q.· · · · ·Got it.                                   ·3· · Q.· · · · ·Got it.· All right.· So 2,500 calls,
·4· · A.· · · · ·-- and what all's been sustained or not   ·4· · but you're investigate -- actually looking into
·5· · sustained.                                           ·5· · 300 or approximately --
·6· · Q.· · · · ·You've actually touched upon a subject    ·6· · A.· · · · ·Approximately.· I'm just using a very
·7· · I want to ask you about, which was -- you just       ·7· · round figure.· I don't have the data in front of
·8· · said, on average, about 300 complaints come in a     ·8· · me.· I'm just giving you --
·9· · year from civilians, right?                          ·9· · Q.· · · · ·Okay.
10· · A.· · · · ·That is correct.                          10· · A.· · · · ·-- a 10,000...
11· · Q.· · · · ·And I assume a much smaller number from   11· · Q.· · · · ·No.· But that's helpful.· That's part
12· · other sources, like law -- other law enforcement     12· · -- that's really a lot of what I wanted to do
13· · personnel or internally, right?· But some?           13· · today, was get that view so we understand what's
14· · A.· · · · ·Some internal.· Again, other law          14· · there and how it works and how the process works.
15· · enforcement personnel would fall into the civilian   15· · · · · · · ·If you were -- if you were asked by,
16· · complaint side.                                      16· · you know, the chief or somebody in command to pull
17· · Q.· · · · ·You're right.· You said that.· I'm        17· · out for the chief, for the years 2015 through
18· · sorry.· But, internally, about how many complaints   18· · 2019, all of the complaints of inappropriate use
19· · to you -- get to Internal Affairs that are           19· · of chemical agents that were investigated by
20· · internal, generally, within the division?            20· · Internal Affairs, how would you go about doing
21· · A.· · · · ·Twenty to forty.· Again, I don't have     21· · that?
22· · those numbers in front of me, but significantly      22· · A.· · · · ·Again, within our database we would be
23· · lower.                                               23· · looking for, we don't break it down by that.· The
24· · Q.· · · · ·All right.· So maybe 20 to 40 or so?      24· · other part to this is uses of force -- you're only

                                             Page 43                                                    Page 45


·1· · I'm not going to hold you to --                      ·1· · talking citizen complaints for us.· So if no one
·2· · A.· · · · ·Yeah.· I can't off the top of my head     ·2· · has complained about a use of force involving
·3· · tell you exactly.                                    ·3· · mace, we are not investigating it.
·4· · Q.· · · · ·All right.· Which makes the 300 calls     ·4· · Q.· · · · ·Got it.
·5· · you got from -- arising out of the Black Lives       ·5· · A.· · · · ·If there's no -- so if in that year
·6· · Matter protests -- that sort of doubled your         ·6· · there were no uses of CS gas, there would be no
·7· · intake for the year, didn't it?                      ·7· · complaints of CS.· There would be -- if there were
·8· · A.· · · · ·No.                                       ·8· · no overarching protests such that were on those
·9· · Q.· · · · ·I thought you said you got 300 a year.    ·9· · dates, you, again, would not have any of those
10· · A.· · · · ·We investigated 300 a year.               10· · investigations.
11· · Q.· · · · ·I see.                                    11· · Q.· · · · ·Understood.· There have been, over the
12· · A.· · · · ·Our intake generally gets about 2,500     12· · years you've been there, some investigations of
13· · calls per year.                                      13· · excessive use of force?· I'll use that term
14· · Q.· · · · ·I see.· That's very helpful, because      14· · broadly.· And that could be just hand-to-hand.· It
15· · you wouldn't necessarily investigate every call      15· · could be use of a baton.· It could be use of a
16· · because some of them are just -- well, like the      16· · flashlight.· It could be use of chemical agents or
17· · calls I get here at the office, right?               17· · munitions.· Any of that.· Are you with me?
18· · A.· · · · ·Correct.· So even those 300 calls that    18· · A.· · · · ·Yes.
19· · you're talking about, that could have just been      19· · Q.· · · · ·Okay.· Are you able, within your
20· · five complaints.                                     20· · PremierOne system, your side, to extract, if you
21· · Q.· · · · ·Okay.· Or it could have been more.· It    21· · were asked to do so, all of the excessive force
22· · just depends, right?                                 22· · complaints that IAB investigated for any
23· · A.· · · · ·It does, but it's -- again, it's one of   23· · particular period of time, as long as it's still
24· · those deals where -- 300 calls doesn't mean that     24· · in the database?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 46                                                    Page 48


·1· · A.· · · · ·As long as it's still in the database,    ·1· · A.· · · · ·Correct.
·2· · yes.· We can -- we just use it as force.· Force      ·2· · Q.· · · · ·All right.· Any use of deadly force
·3· · used, because anytime someone complains about        ·3· · comes under even its own special program, right?
·4· · force, their perception is that it's excessive.      ·4· · A.· · · · ·Correct.
·5· · Very rarely are people saying, the officer did --    ·5· · Q.· · · · ·Okay.· I was asking a question about
·6· · we want to complain about a good use of force.· So   ·6· · the documentation available in PremierOne.· Let's
·7· · everything to us has that moniker to it, so,         ·7· · go back to that.
·8· · force, we can look at what cases had a force         ·8· · A.· · · · ·Yes, sir.
·9· · allegation.                                          ·9· · Q.· · · · ·Again, if you were tasked by your --
10· · Q.· · · · ·Sure.· They're not calling you to         10· · you know, your commanding officers to extract from
11· · complain if they think the force was appropriate;    11· · the database a summary of all of the sustained
12· · they're calling because they thought it was          12· · findings of use of excessive force or use of force
13· · excessive, correct?                                  13· · in violation of policy, would that be available in
14· · A.· · · · ·Correct.                                  14· · the database?
15· · Q.· · · · ·And you're investigating whether or not   15· · A.· · · · ·Yes, that would be.
16· · the force used was in compliance with division       16· · Q.· · · · ·All right.· What is that?· Is there a
17· · policy, correct?                                     17· · -- is there a report that the database can
18· · A.· · · · ·Correct.                                  18· · generate in that regard?
19· · Q.· · · · ·And so at least initially, the            19· · A.· · · · ·I'm not aware of that.
20· · investigator's making a finding one way or the       20· · Q.· · · · ·But you could go into the database and
21· · other about that, and then it goes on up, as         21· · find out, right?
22· · you've described it, to various levels for a final   22· · A.· · · · ·That is correct.
23· · determination, right?                                23· · Q.· · · · ·Let's find out -- let's understand the
24· · A.· · · · ·That is correct.· But in most cases,      24· · different types of findings that Internal Affairs

                                             Page 47                                                    Page 49


·1· · there's already a preliminary use of force that      ·1· · makes coming out of its investigations.· I've
·2· · has already been done by the chain of command.· So   ·2· · certainly seen some of that documentation.· I've
·3· · that is also documentation that would be received    ·3· · seen unfounded, I've seen, you know, "sustained"
·4· · by us in the course of our investigation, and in     ·4· · and "not sustained."· Tell me what the different
·5· · some cases, their investigation might already be     ·5· · designations are and what they mean.
·6· · complete before we actually receive the complaint.   ·6· · A.· · · · ·So we'll start with "sustained."
·7· · Q.· · · · ·Yeah.· Meaning any use of force that      ·7· · "Sustained" is that the actions did occur, but
·8· · rises to a certain level, right -- and we're not     ·8· · they were outside of policy.· "Exonerated" is the
·9· · talking about --                                     ·9· · actions occurred, but they were within policy.
10· · A.· · · · ·That means any use of force in the        10· · "Not sustained" is that there was not enough
11· · division results in an investigation.· The           11· · evidence on either side to determine whether that
12· · consideration of how large of an investigation is    12· · occurred, the event occurred, and as it pertains
13· · determined on the level of force, but a -- laying    13· · to policy.· Then you have "unfounded," which means
14· · on of hands to someone, which is a level I, that     14· · the allegation did not occur.· There is also "not
15· · automatically generates a form that is reviewed by   15· · investigated, 8.12," which is a contractual --
16· · a sergeant.· If the sergeant doesn't believe that    16· · that there's documentation on the amount of
17· · the circumstances are correct, they could go         17· · lookback that can be done for an allegation to be
18· · beyond.· If what they see there, they agree with,    18· · investigated.
19· · they can say whether that's within policy.· But      19· · Q.· · · · ·Okay.· Have we covered all the
20· · every use of force is signed off by a division       20· · different categories?
21· · supervisor.                                          21· · A.· · · · ·We used to have -- and you would see a
22· · Q.· · · · ·Right.· And depending on the level of     22· · "disproven."· That is no longer there.· There is a
23· · that force, there's a different level of             23· · "cancellation," which is canceled info only.· That
24· · investigation, right?                                24· · is that, on its face, the allegation that's being

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 50                                                    Page 52


·1· · made did not have -- they did not state something    ·1· · officers didn't do anything wrong, and so we'd
·2· · that would be misconduct.                            ·2· · like to withdraw the complaint.
·3· · Q.· · · · ·Okay.· Is there still "cancellation"?     ·3· · Q.· · · · ·Okay.· All right.· Has it been at least
·4· · A.· · · · ·There's still a "cancellation," yes.      ·4· · a year and a half since disproven and unable to
·5· · Q.· · · · ·And that's just whatever the person's     ·5· · resolve have been used?
·6· · allegation is couldn't possibly be a violation of    ·6· · A.· · · · ·I can't tell you exactly, but it would
·7· · policy, right?                                       ·7· · be right around, I'd say, in that time frame.
·8· · A.· · · · ·Yes.· It's something that they            ·8· · Q.· · · · ·All right.· And then you mentioned not
·9· · perceived we should have done or they perceive is    ·9· · investigated -- did you say A12?
10· · something that is something that could be done.      10· · A.· · · · ·8.12.
11· · An example that was done in the past is, you know,   11· · Q.· · · · ·8.12?
12· · a person gets a ticket on their way to the           12· · A.· · · · ·Article 8.12.· Not investigated,
13· · airport.· They want us to call the -- halt the       13· · Article 8.12.
14· · airplane.· When we don't do that, that's not part    14· · Q.· · · · ·And that's because the collective
15· · of our job, but they believe we should have done     15· · bargaining agreement prohibits it from being
16· · so.                                                  16· · investigated, right?
17· · Q.· · · · ·That sounds like a real example.          17· · A.· · · · ·Well, it -- yes.· There is conditions
18· · A.· · · · ·It is, actually.                          18· · that have to be met for it not to be investigated.
19· · Q.· · · · ·I'm going to have to do that next time    19· · The main criteria is it happened greater than 90
20· · I'm late.· So that's "cancellation," because --      20· · days.· And then within that, there are criteria
21· · A.· · · · ·And so on its face, you can see that      21· · that have to be met.
22· · that's --                                            22· · Q.· · · · ·Right.
23· · Q.· · · · ·Yeah.                                     23· · A.· · · · ·Also, anonymous -- we take anonymous
24· · A.· · · · ·-- not our job.                           24· · complaints.· 8.12 talks about -- anonymous

                                             Page 51                                                    Page 53


·1· · Q.· · · · ·Of course.· "Disproven," when did you     ·1· · complaints have to be corroborated in order to
·2· · stop using that designation?                         ·2· · proceed.
·3· · A.· · · · ·"Disproven" was only in use for about,    ·3· · Q.· · · · ·Okay.· Meaning if a person calls and
·4· · I think, a year, and there were issues, I believe    ·4· · says, you know, I saw this officer act -- you
·5· · that it had never been bargained with the union.     ·5· · know, here's their cruiser number, do this
·6· · So, therefore, they asked that be removed.· There    ·6· · terrible thing, you have to get initially some
·7· · used to also be an "unable to resolve" that was      ·7· · corroboration that there was some event in order
·8· · removed at that time, removed from our list.         ·8· · to investigate, right?
·9· · Q.· · · · ·And has it been three or four years at    ·9· · A.· · · · ·Correct.
10· · least since you've used "disproven" or "unable to    10· · Q.· · · · ·Okay.· And that's by virtue of a
11· · resolve"?                                            11· · bargained-for provision in the collective
12· · A.· · · · ·No.· It's been within the last two        12· · bargaining agreement, right?
13· · years.                                               13· · A.· · · · ·That is correct.
14· · Q.· · · · ·Last two years?                           14· · Q.· · · · ·Now, when you say "90 days," I'm
15· · A.· · · · ·I would say.                              15· · familiar with there being a general 90-day limit
16· · Q.· · · · ·And then --                               16· · with several exceptions with respect to Equal
17· · A.· · · · ·And then the final one is "withdrawn,"    17· · Employment Opportunity complaints.· Is there a
18· · and that, again, is -- some people sit there and     18· · general 90-day limit with exceptions for any other
19· · make a complaint, and, you know, two weeks later,    19· · kind of complaint?
20· · they get a phone call by the investigator to set     20· · A.· · · · ·I'm sorry.· I don't quite get where
21· · up the meeting -- and I'm using two weeks just as    21· · you're coming from.
22· · a general -- not that that's set in stone in any     22· · Q.· · · · ·Yeah.· Let me ask you this:· I'm asking
23· · way.· And the guy goes, you know what?· That         23· · about the "8.12, not investigated" designation.
24· · night, I was a little bit hotheaded, and I -- the    24· · Does that 90-day limit have exceptions?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 54                                                    Page 56


·1· · A.· · · · ·Yes.· So as I said, that 8.12 is in       ·1· · enough evidence, because you don't have anything
·2· · regards to civilian complaint or citizen             ·2· · to tip the scales either way, right?
·3· · complaints -- and I sometimes use "citizen" and      ·3· · A.· · · · ·Yeah.· That comes up with a finding of
·4· · "civilian" interchangeably, but it's regarding a     ·4· · "not sustained."
·5· · citizen complaint.· The 90 days is from the date     ·5· · Q.· · · · ·Okay.· What if you have two civilian
·6· · of event, and then there are other things that are   ·6· · witnesses saying misconduct happened and two
·7· · -- obviously, if it's criminal on its face, if       ·7· · officers saying misconduct didn't happen, same
·8· · there have been -- someone who has been terminated   ·8· · finding?
·9· · in the past for the same type of allegation and      ·9· · A.· · · · ·Depending on what it -- the situation
10· · other criteria, then we would investigate, but       10· · is, it could be, yes.
11· · that was brought -- what was brought forward.        11· · Q.· · · · ·All right.· Of course, your
12· · Q.· · · · ·Are those exceptions written in the       12· · investigators are looking for evidence in
13· · collective bargaining agreement or are they --       13· · addition, right, whether it be medical records or
14· · A.· · · · ·Yes.                                      14· · camera, you know, videos or whatever, right?
15· · Q.· · · · ·Okay.· And just so I understand, a        15· · A.· · · · ·Absolutely.
16· · finding of "unfounded" is that the alleged           16· · Q.· · · · ·Right.· But if the evidence is just
17· · incident didn't occur, right?                        17· · sort of balanced equally, that has to result in a
18· · A.· · · · ·No.· The alleged misconduct didn't        18· · finding of "not sustained," because there's not
19· · occur.                                               19· · enough evidence to tip the scales.· Is that how
20· · Q.· · · · ·Yes.                                      20· · you approach it?
21· · A.· · · · ·The incident could very well have         21· · A.· · · · ·That is how we approach it.
22· · occurred.                                            22· · Q.· · · · ·Okay.
23· · Q.· · · · ·Oh, sure.· I understand.· I mean --       23· · · · · · · ·MR. MARSHALL:· We've been going about
24· · A.· · · · ·But the misconduct --                     24· · an hour, a little over an hour.· Let's take a

                                             Page 55                                                    Page 57


·1· · Q.· · · · ·Yes.· Whatever it was that was alleged    ·1· · about a nine-minute break to 2:15.· Is that all
·2· · misconduct didn't happen?                            ·2· · right?· I want to run to the restroom, and other
·3· · A.· · · · ·Correct.                                  ·3· · people may want to.· And I don't think I'm going
·4· · Q.· · · · ·"Not sustained" is not enough evidence,   ·4· · to be terribly long from here on out.· Maybe an
·5· · so explain to me how IAB makes that determination.   ·5· · hour at most.
·6· · A.· · · · ·For example, a rudeness complaint,        ·6· · · · · · · ·MS. ARBOGAST:· Okay.
·7· · especially before we had BWC.· You and I are         ·7· · · · · · · ·(A short recess is taken.)
·8· · speaking.· Afterwards, you go and you make a phone   ·8· · Q.· · · · ·Lieutenant, are you -- do you recall --
·9· · call and say, Lieutenant Bernhardt used profanity    ·9· · there were -- within the last couple of years,
10· · against me or was very rude and did all these        10· · there have been protests at the statehouse.· And
11· · things.· When Internal Affairs goes to look at       11· · in particular, there was one in this past year, in
12· · that, there's no audio from you.· There's no audio   12· · 2020, that were by a group of people who were
13· · from us.· There are no witnesses.· I categorically   13· · opposed to the governor's health mandates.· They
14· · deny that I did it.                                  14· · were opposed to the wearing of masks.· Some of
15· · Q.· · · · ·Okay.· So you've got a complainant        15· · them had claims that, you know -- that the COVID
16· · saying this happened and the officer's saying it     16· · crisis was either exaggerated or fabricated.· Do
17· · didn't happen, and no evidence one way or the        17· · you remember that protest?
18· · other.· In other words, the evidence is just the     18· · A.· · · · ·I remember reading in the news that
19· · two of them?                                         19· · those type of protests occurred, yes.
20· · A.· · · · ·Correct.                                  20· · Q.· · · · ·Yeah.· Do you remember seeing
21· · Q.· · · · ·Classic "he said/she said" situation,     21· · photographs of armed protesters at the statehouse
22· · right?                                               22· · openly carrying handguns?
23· · A.· · · · ·Yes.                                      23· · A.· · · · ·Again, I can't -- I'm sure they were in
24· · Q.· · · · ·That then ends up with a finding of not   24· · the news articles that I was reading.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 58                                                    Page 60


·1· · Q.· · · · ·Do you recall any complaints or charges   ·1· · Q.· · · · ·Yes, sir.
·2· · of excessive use of force against Columbus           ·2· · A.· · · · ·Yes, I was.
·3· · officers coming out of those protests?               ·3· · Q.· · · · ·What did you do generally to gather
·4· · A.· · · · ·I'm not aware of any cases that came      ·4· · documents?
·5· · from those protests.                                 ·5· · A.· · · · ·Went into PremierOne, pulled the
·6· · Q.· · · · ·As far as you know, there were no         ·6· · documents out of it, put it on to some sort of
·7· · investigations of alleged use of -- excessive use    ·7· · electronic device, whether it be e-mail, USB,
·8· · of force arising out of those protests?              ·8· · whatever, to provide to the City Attorney's Office
·9· · A.· · · · ·I'm not aware of any such, no.            ·9· · upon their request.
10· · Q.· · · · ·Were there any arrests made of those --   10· · Q.· · · · ·And generally speaking, what did you
11· · any of those protesters?                             11· · gather?
12· · A.· · · · ·I would have no idea.                     12· · A.· · · · ·Documents regarding uses of force,
13· · Q.· · · · ·Do you have any recollection of -- and,   13· · documents regarding Internal Affairs
14· · again, I'm not looking to get into the details of    14· · investigations.
15· · them; just general recollections -- over the past    15· · Q.· · · · ·So everything that Internal Affairs
16· · few years of investigations done by the              16· · either got or did up until the time that -- at
17· · investigators under your command of charges or       17· · least up until the time that BakerHostetler took
18· · complaints made against officers relating to their   18· · over that complete investigation; is that right?
19· · conduct at crowd control at demonstrations?          19· · A.· · · · ·That's correct.· Plus, events past
20· · A.· · · · ·I know that there was one that I          20· · that, plus all the information regarding uses of
21· · believe was done by my investigator following the    21· · force provided to BakerHostetler.
22· · election of President Trump, soon around his         22· · Q.· · · · ·Okay.· And when you say "events past
23· · inauguration, if I remember correctly.               23· · that," you mean incidents or events that were
24· · Q.· · · · ·There was --                              24· · complained about after you sent the stuff to

                                             Page 59                                                    Page 61


·1· · A.· · · · ·If I remember correctly, the -- there     ·1· · BakerHostetler?
·2· · was a lawsuit involved with that that said that      ·2· · A.· · · · ·I'm talking about incidents that
·3· · the City had used level II use of force properly.    ·3· · occurred -- where uses of force occurred after
·4· · Q.· · · · ·Level II is what?                         ·4· · that.
·5· · A.· · · · ·Mace.                                     ·5· · Q.· · · · ·Okay.· Because there were some protests
·6· · Q.· · · · ·Okay.· So there was a lawsuit around      ·6· · after that is what you're saying?
·7· · that.· Do you remember the name of that lawsuit?     ·7· · A.· · · · ·Yes.· There's been protests up until
·8· · A.· · · · ·Not off the top of my head, but do I      ·8· · about a week and a half ago.
·9· · remember it being referenced that there had been a   ·9· · Q.· · · · ·Right.· To your knowledge, has the
10· · lawsuit regarding the protest response back          10· · division done any study of the charges or
11· · in '17.                                              11· · complaints that were made to Internal Affairs?
12· · Q.· · · · ·Okay.· And that lawsuit was found in      12· · A.· · · · ·I don't know what you're talking about.
13· · the City's favor?                                    13· · Q.· · · · ·Has anyone done any summary of the
14· · A.· · · · ·Yes, I believe so.                        14· · complaints or review of them?· I know
15· · Q.· · · · ·Did you testify in that case?             15· · BakerHostetler was doing its own -- you know,
16· · A.· · · · ·No.                                       16· · we'll find out from them what they did, but has
17· · Q.· · · · ·Did your investigator testify?            17· · Internal Affairs been asked to do any study or
18· · A.· · · · ·I have no idea.                           18· · summary of these various kinds of complaints
19· · Q.· · · · ·Did you play any role in assembling       19· · coming out of the protests?
20· · documents for production in the discovery in this    20· · A.· · · · ·Well, seeing as Internal Affairs did no
21· · case?· Were you asked to -- or tasked with           21· · -- was not tasked with investigating that, that
22· · gathering documents?                                 22· · was tasked to BakerHostetler for the vast
23· · A.· · · · ·You're talking the one that I'm           23· · majority, if anything, related to protests uses of
24· · currently being deposed for as a 30(b)?              24· · force.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 62                                                    Page 64


·1· · Q.· · · · ·Understood.· Up until --                  ·1· · Q.· · · · ·Are you aware of any ongoing criminal
·2· · A.· · · · ·That would not be us to do a study on,    ·2· · investigations?
·3· · because we provided all the documents to them.       ·3· · A.· · · · ·I am aware that the City Attorney
·4· · Q.· · · · ·Got it.· Great.· And as I'm               ·4· · Office -- or not the City Attorney's Office.· I'm
·5· · understanding you, these investigations were taken   ·5· · sorry.· No.· Actually, the safety director's
·6· · out of Internal Affairs' hands fairly early on.      ·6· · office has a Director Wozniak who was tasked with
·7· · Is that a fair description?                          ·7· · looking into whether there was criminality in any
·8· · A.· · · · ·Not early, but yes.· They were            ·8· · of the events of those months.
·9· · eventually taken out of our hands, yes.              ·9· · Q.· · · · ·Do you know the status of that
10· · Q.· · · · ·Were they taken out of your hands         10· · investigation?
11· · before any findings were made on anything?           11· · A.· · · · ·No, I do not.
12· · A.· · · · ·Yes.                                      12· · Q.· · · · ·Have you been interviewed as part of
13· · Q.· · · · ·So there have been no findings --         13· · that investigation?
14· · whether the findings were going to be "unfounded,"   14· · A.· · · · ·No, I have not.
15· · "sustained," "not sustained," there have been no     15· · Q.· · · · ·Were you interviewed by anyone at
16· · findings on any of the complaints arising out of     16· · BakerHostetler?
17· · the Black Lives Matter protests at the time things   17· · A.· · · · ·No, I have not.
18· · were handed off to BakerHostetler, correct?          18· · Q.· · · · ·Other than providing BakerHostetler --
19· · A.· · · · ·That is correct.· Investigations were     19· · or assisting in providing BakerHostetler with all
20· · either ongoing or were told to remain on hold        20· · the materials that Internal Affairs had, have you
21· · until it was determined who would do the             21· · had any communication with BakerHostetler?
22· · investigation.                                       22· · A.· · · · ·No.
23· · Q.· · · · ·Which of your sergeants were doing the    23· · Q.· · · · ·Do you know who Jenni Edwards is?
24· · ongoing investigations at the time things were       24· · A.· · · · ·Yes.

                                             Page 63                                                    Page 65


·1· · turned over to BakerHostetler?                       ·1· · Q.· · · · ·She is one of the attorneys at
·2· · A.· · · · ·There were two sergeants who were         ·2· · BakerHostetler?
·3· · assigned to assist the city -- or the safety         ·3· · A.· · · · ·That is correct.
·4· · director's office with -- actually, I take that      ·4· · Q.· · · · ·Have you exchanged e-mails with her
·5· · back.· Also, Lieutenant Laff was assigned.· So two   ·5· · regarding your investigation?
·6· · sergeants and Lieutenant Laff were assigned to       ·6· · A.· · · · ·I'm sure she was part of e-mails, as I
·7· · assist the safety director's office with certain     ·7· · had sent some stuff to -- I believe her name was
·8· · investigations that were being handled by them at    ·8· · Allison Moss, who is their paralegal, who received
·9· · the time.                                            ·9· · information on USB sticks that was being provided
10· · Q.· · · · ·Okay.· Who were the two sergeants?        10· · to them.· And with the BakerHostetler
11· · A.· · · · ·One was Sergeant Larry Ferguson.· The     11· · investigations, they did assign Internal Affairs
12· · other one was Sergeant Tyrone Hollis.                12· · sergeants to act as liaisons within, but they did
13· · Q.· · · · ·And then they ceased their work on this   13· · not do any of the investigations.
14· · subject we're talking about once things were         14· · Q.· · · · ·Yes, you've explained that.· Who were
15· · headed off to BakerHostetler, right?                 15· · the sergeants assigned as liaisons with
16· · A.· · · · ·Once everything was turned over to        16· · BakerHostetler?
17· · BakerHostetler, yes.                                 17· · A.· · · · ·The ones that I recall were Tim
18· · Q.· · · · ·To your knowledge, have there been any    18· · Grimm -- Sergeant Tim Grimm, Sergeant Chris
19· · criminal charges levied against any member of the    19· · Graham, Sergeant Joshua Van Dop, Sergeant Scott
20· · CDP sworn personnel arising out of the Black Lives   20· · Gaton.· I believe Sergeant Brian Rose assisted.
21· · Matter protests?                                     21· · There might have been another sergeant.· And their
22· · · · · · · ·(Mr. Gittes joined the                    22· · primary assist with BakerHostetler was setting up
23· · videoconference.)                                    23· · interviews and being there to assist guarantee
24· · A.· · · · ·I'm aware of none.                        24· · rights.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 66                                                    Page 68


·1· · Q.· · · · ·Did any of the people who worked on       ·1· · provided to the City Attorney's Office?
·2· · your command or any of the sergeants in Internal     ·2· · A.· · · · ·Yes, as to the use of force.· I don't
·3· · Affairs do any reviewing of any of the video         ·3· · know what BakerHostetler has provided regarding
·4· · evidence of the protests for BakerHostetler?         ·4· · the cases.· We have had returned cases, but they
·5· · A.· · · · ·Not that I'm aware of, no.· They were     ·5· · have the materials.· I don't know if they had more
·6· · purely to help schedule the interviews that were     ·6· · or less.· I don't know what they gathered.
·7· · going to occur.                                      ·7· · Q.· · · · ·All right.· I have just a few questions
·8· · Q.· · · · ·Okay.· I'm just about finished,           ·8· · regarding what happens once, at least at the
·9· · Lieutenant, though I do want to take another brief   ·9· · Internal Affairs level, there's a finding of
10· · break to check my notes.                             10· · either "unfounded," "not founded," or "sustained,"
11· · · · · · · ·MR. MARSHALL:· So, let's do this.         11· · all right?· Are you with me?
12· · It's 12:29.· Let's take a 10-minute break to --      12· · A.· · · · ·I'm with you.
13· · let's go to -- let's go to 2:40, and then we'll      13· · Q.· · · · ·All right.· Let's take "unfounded" and
14· · get back on and finish this up, all right?           14· · "not sustained."· What happens with those findings
15· · · · · · · ·MS. ARBOGAST:· Okay.                      15· · once Internal Affairs is done?
16· · · · · · · ·MR. MARSHALL:· Thank you.                 16· · A.· · · · ·They get sent out to the chain of
17· · · · · · · ·(A short recess is taken.)                17· · command.· The chain of command reviews the
18· · Q.· · · · ·Lieutenant, I asked you if you were       18· · investigation and then determines if they agree or
19· · aware of any formal letters or chain of command      19· · not.
20· · investigations arising out of the Black Lives        20· · Q.· · · · ·If they disagree with the finding of
21· · Matter protests in which someone internally raised   21· · "unfounded" or "not sustained," what happens?
22· · a question about the conduct of someone else or it   22· · A.· · · · ·They change it.
23· · was just a use of force.· Was all of that internal   23· · Q.· · · · ·Can they send it back for further
24· · stuff handed off to BakerHostetler as well?          24· · investigation?

                                             Page 67                                                    Page 69


·1· · A.· · · · ·Yes.· We were given an order on           ·1· · A.· · · · ·If they so desire, yes.
·2· · July 21st to collect everything in whatever form     ·2· · Q.· · · · ·Does that happen on occasion?
·3· · of completion it was.· It was all to come to         ·3· · A.· · · · ·Very rarely.
·4· · Internal Affairs, and then we were to forward it     ·4· · Q.· · · · ·But it has happened in the seven years
·5· · on to BakerHostetler, which we did.                  ·5· · you've been there?
·6· · Q.· · · · ·All right.· And so all of the materials   ·6· · A.· · · · ·Yes.
·7· · that we -- I was asking you about earlier, the       ·7· · Q.· · · · ·Maybe a handful of times, perhaps?
·8· · more than 1,000/less than 5,000 pages of paper,      ·8· · A.· · · · ·Yeah.· And I'm not talking use of force
·9· · plus the 150, potentially, gigabytes of data, all    ·9· · investigations; I'm just talking any
10· · of that included these internal -- that included     10· · investigation.
11· · these internal chain of command investigations,      11· · Q.· · · · ·Sure.
12· · use of force investigations, right?                  12· · A.· · · · ·But, yes.· It has happened, but it's
13· · A.· · · · ·That is correct.                          13· · very rare.
14· · Q.· · · · ·And you gathered all that up and sent     14· · Q.· · · · ·Right.· Could be for any type of
15· · it to BakerHostetler, right?                         15· · investigation, right?
16· · A.· · · · ·That is correct.                          16· · A.· · · · ·Correct.
17· · Q.· · · · ·When I say "you," did you personally do   17· · Q.· · · · ·All right.· And then on up the chain of
18· · all that gathering or you had people do it with      18· · command.· If there's a finding of "sustained,"
19· · you or --                                            19· · that goes up the chain of command as well, right?
20· · A.· · · · ·Myself and Lieutenant Laff took on the    20· · A.· · · · ·All findings go -- so any Internal
21· · -- to limit how many people were doing it, made      21· · Affairs investigation gets signed off by the
22· · sure to scan and then forward all that.              22· · commander or the acting commander, if the
23· · Q.· · · · ·All right.· Now, was all of that same     23· · commander's not available, and gets sent out to
24· · material that you sent to BakerHostetler also        24· · either that officer's commander or that officer's

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 70                                                    Page 72


·1· · deputy chief, depending on the level of an           ·1· · A.· · · · ·Just so our file -- well, the finding
·2· · investigation.                                       ·2· · that we have placed isn't final until the chain of
·3· · · · · · · ·That deputy chief or commander then       ·3· · command makes its ruling.
·4· · sends that investigation down the chain to the       ·4· · Q.· · · · ·Right.· Or makes a change to it, right?
·5· · next-highest supervisor of the focus.· So if the     ·5· · A.· · · · ·Well, whatever their ruling is.· It can
·6· · focus is a sergeant, it gets sent to the             ·6· · be agreement, disagreement.· Until they rule on
·7· · lieutenant for review.· If it's an officer, it       ·7· · it --
·8· · gets to the sergeant for review.· And then each      ·8· · Q.· · · · ·Right.
·9· · member of the chain of command weighs in on what     ·9· · A.· · · · ·-- our finding is conditional.· Their
10· · -- whether they agree with the Internal Affairs      10· · finding is permanent.
11· · investigation or not.                                11· · Q.· · · · ·Do you track the extent to which your
12· · Q.· · · · ·Right.· And I've seen some of these       12· · findings -- that is, Internal Affairs' findings --
13· · routing sheets.· Sometimes all of this stuff         13· · are changed?
14· · appears on one or two pieces of paper where it's     14· · A.· · · · ·At one time, we did have a report like
15· · been routed down and then up the chain of command,   15· · that.· I don't know if that report is up to date
16· · right?                                               16· · at this time, but we did at one time, yes.
17· · A.· · · · ·Correct.· And sometimes, if everyone's    17· · Q.· · · · ·What's that report called?
18· · in agreement, it's a nice one or two sheets of       18· · A.· · · · ·I think it's just called findings.
19· · paper.· If there's disagreement, there could be      19· · Internal stuff that we would just use for, like,
20· · two or three letters attached to it that, you        20· · an annual report.· It's not a published report.
21· · know, give the basis for why they believe the        21· · Q.· · · · ·When is the last time that report was
22· · finding should be changed or supporting whatever     22· · generated?
23· · they are saying.                                     23· · A.· · · · ·I don't believe that report was used
24· · Q.· · · · ·Right.· Does all of that come back to     24· · for the last annual report, so it might have been

                                             Page 71                                                    Page 73


·1· · Internal Affairs eventually for your file?· In       ·1· · a year, year and a half, two years ago.
·2· · other words, once it's complete, once it's been      ·2· · Q.· · · · ·Is it a report that can be generated
·3· · routed through the entire chain of command and       ·3· · through electronic means, meaning something you
·4· · final decisions are made, does it come back to you   ·4· · can just get in the database and do?
·5· · for your files?                                      ·5· · A.· · · · ·Yes.· But that assumes that all the
·6· · A.· · · · ·Yes.· An Internal Affairs investigation   ·6· · data points have been entered in correctly, and
·7· · is not complete until it has been ruled on by the    ·7· · that would have to be first reviewed to make sure
·8· · chain of command.                                    ·8· · that that data was entered.
·9· · Q.· · · · ·Okay.· From there, if there's             ·9· · Q.· · · · ·Have you received back the
10· · discipline -- who decides discipline if there's a    10· · BakerHostetler report?
11· · sustained finding from there?                        11· · A.· · · · ·We've received many cases, yes.
12· · A.· · · · ·Chain of command.                         12· · Q.· · · · ·You're receiving cases as they are
13· · Q.· · · · ·And from there, that goes to it's own     13· · finished up, right?
14· · process, whatever it is, right?                      14· · A.· · · · ·Correct.
15· · A.· · · · ·Depending on the level of discipline,     15· · Q.· · · · ·All right.· Have you seen any of the
16· · yes.· It could either be taken care of -- so that    16· · summary reports that they've created?
17· · case could go from us over to the commander, let's   17· · A.· · · · ·I've seen that they've had a summary
18· · say, down, back up to the deputy chief.· Deputy      18· · report, yes.· I haven't read any of them.
19· · chief or commander agrees, sends it back down for    19· · Q.· · · · ·All right.· But what's happening is
20· · discipline, then comes back.· The discipline is      20· · that you're just taking back the reports into your
21· · put into a separate location for filing, and then    21· · case files.· What happens to those findings of the
22· · the case gets sent back to us.                       22· · BakerHostetler cases?
23· · Q.· · · · ·Okay.· For what purpose is it sent back   23· · A.· · · · ·Whatever the chain of command
24· · to you, just so your file's complete?                24· · determined it to be will be enter into PremierOne.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 74                                                      Page 76


·1· · We're probably a little bit behind on that, but      ·1· · A.· · · · ·I have no idea.
·2· · we're working on making sure all of those get        ·2· · Q.· · · · ·Okay.
·3· · entered in.                                          ·3· · A.· · · · ·I have no idea how their investigatory
·4· · Q.· · · · ·All right.· So BakerHostetler findings,   ·4· · process is being progressed.
·5· · whether it's "unfounded," "sustained," "not          ·5· · Q.· · · · ·Okay.· Lieutenant, I appreciate your
·6· · sustained," those findings go through the same       ·6· · time today.· Thank you very much.
·7· · chain of command process as if it was coming out     ·7· · A.· · · · ·You're very welcome, sir.
·8· · of Internal Affairs?                                 ·8· · · · · · · ·(Signature not waived.)
·9· · A.· · · · ·That is correct.· The final finding       ·9· · · · · · · · · · · · ·- - - - -
10· · comes from the chain of command, not from the        10· · · · · · ·Thereupon, the foregoing proceedings
11· · investigatory group.                                 11· · · · · · ·concluded at 2:51 p.m.
12· · Q.· · · · ·Have any of the findings been changed     12· · · · · · · · · · · · ·- - - - -
13· · that you've seen?                                    13
14· · A.· · · · ·I've seen a couple that have been along   14
15· · the way, yes.                                        15
16· · Q.· · · · ·Approximately how many cases have come    16
17· · back?· Give me a rough number.                       17
18· · A.· · · · ·Thirty-five to forty, maybe.              18
19· · Thirty-five, probably.· Forty.· I'm not sure.        19
20· · It's in that range.                                  20
21· · Q.· · · · ·Do you know how many are on stand by?     21
22· · A.· · · · ·I have no idea, because I've never been   22
23· · provided a list of how many investigations           23
24· · BakerHostetler has.                                  24

                                             Page 75                                                      Page 77


·1· · Q.· · · · ·Okay.· But you're continuing to receive   ·1·   ·State of Ohio· · ·:· · · ·C E R T I F I C A T E
                                                           · ·   ·County of Franklin: SS
·2· · findings back?                                       ·2
·3· · A.· · · · ·Yes.                                      · ·   · · ·I, Craig Ross, RPR, CRR, a Notary Public in and
                                                           ·3·   ·for the State of Ohio, certify that Lieutenant Bela
·4· · Q.· · · · ·Do they come to you and then you send     · ·   ·A. Bernhardt was by me duly sworn to testify to the
·5· · them up to the chain of command?· Is that the        ·4·   ·whole truth in the cause aforesaid; testimony then
                                                           · ·   ·given was reduced to stenotype in the presence of
·6· · process?                                             ·5·   ·said witness, afterwards transcribed by me; the
·7· · A.· · · · ·That goes back to the sergeants who are   · ·   ·foregoing is a true record of the testimony so
                                                           ·6·   ·given; and this deposition was taken at the time
·8· · liaisons.· They receive the case.· They bring it     · ·   ·and place specified on the title page.
·9· · in and then have it sent out to the chain of         ·7
                                                           · ·   · · ·Pursuant to Rule 30(e) of the Federal Rules of
10· · command.· And then when the chain of command is      ·8·   ·Civil Procedure, the witness and/or the parties
11· · finished, it comes back to us for filing.            · ·   ·have not waived review of the deposition
                                                           ·9·   ·transcript.
12· · Q.· · · · ·Got it.· All right.· Let me just look     10·   · · ·I certify I am not a relative, employee,
13· · at one more note here, but I think I'm finished.     · ·   ·attorney or counsel of any of the parties hereto,
                                                           11·   ·and further I am not a relative or employee of any
14· · A.· · · · ·And if I could, I might have misspoke     · ·   ·attorney or counsel employed by the parties hereto,
15· · on Wozniak.· I believe I referred to him as          12·   ·or financially interested in the action.
                                                           13·   · · ·IN WITNESS WHEREOF, I have hereunto set my hand
16· · assistant director.· He's a deputy director.         · ·   ·and affixed my seal of office at Columbus, Ohio, on
17· · Q.· · · · ·In the safety director's office?          14·   ·February 23, 2021.
                                                           15
18· · A.· · · · ·Yes.· Regarding the criminal              16
19· · investigations, that would be Deputy Director        17
                                                           18
20· · Wozniak, not assistant director.· I think I          19
21· · misspoke.                                            20·   ·______________________________________________
                                                           · ·   ·Craig Ross, Notary Public - State of Ohio
22· · Q.· · · · ·Do you know who -- he may be              21·   ·My commission expires July 7, 2021.
23· · responsible for it, but do you know who's actually   22
                                                           23
24· · doing the criminal investigations?                   24


           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                                                Page 78



· · · · Witness Errata and Signature Sheet
· · · · ·Correction or Change Reason Code
· ·1-Misspelling· 2-Word Omitted· 3-Wrong Word
· · ·4-Clarification· 5-Other (Please explain)
Page/Line· · ·Correction or Change· · ·Reason Code
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
I, Lieutenant Bela A. Bernhardt, have read the
entire transcript of my deposition taken in this
matter, or the same has been read to me.    I
request that the changes noted on my errata
sheet(s) be entered into the record for the
reasons indicated.
Date__________Signature___________________________
The witness has failed to sign the deposition
within the time allowed.
Date__________Signature___________________________
· · · · · · · · · · · · · Ref: CR301267BB· S-CR P-SC




           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                                           agents 28:20         assist 63:3,7        beanbag 41:16
     1                    6                  44:19 45:16          65:22,23           behalf 5:17 6:14
                                           agree 6:12 7:1       assistant 23:9        7:12,19 15:7
1 8:7 9:7 34:16      6th 16:19 17:19         40:20 47:18          75:16,20           Bela 5:22 6:4
1,000 34:12,14         18:18                 68:18 70:10        assisted 65:20       Bernhardt 5:22
1,000/less 67:8                            Agreed 40:22         assisting 13:21       6:4,5 7:4,12,18
                          8                agreement 52:15        64:19               22:5 55:9
10 10:17 11:3
  13:17,24 14:9                              53:12 54:13        assume 35:11         Bill 14:15
                     8.12 49:15 52:10,       70:18 72:6
  17:23                                                           42:11
                       11,12,13,24                                                   bit 51:24 74:1
10,000 34:12           53:23 54:1          agrees 71:19         assumes 73:5         Black 8:13 9:10
  44:10                                    Aimee 14:24          assuming 17:5         15:7,9 18:19
10-minute 66:12           9                airplane 50:14                             21:23 22:11,21
                                                                attached 70:20
100-plus 34:21                             airport 50:13                              28:1,16 29:1
                                                                Attorney 5:8 6:11     32:11 43:5 62:17
11 17:23 18:8        9 7:2,4
                                           Alana 7:17             64:3                63:20 66:20
12:29 66:12          90 52:19 53:14
                                           all's 42:4           Attorney's 5:12      body-worn 38:7
                      54:5
150 34:22 67:9                             all-encompassing       60:8 64:4 68:1
                     90-day 53:15,18,                                                book 27:6
17 59:11                                     27:12              attorneys 65:1
                      24                                                             Bourke 23:9
                                           allegation 37:3,4,   audio 55:12
                     94 11:13                                                        box 34:5
                                             23 39:5 46:9       authority 25:14
     2               95 40:10                49:14,17,24 50:6                        break 44:23 57:1
                                             54:9               authorization         66:10,12
2,100 41:23                                                      25:19
                          A                alleged 54:16,18                          Brian 65:20
2,500 43:12 44:3                             55:1 58:7          authorized 25:21
                                                                                     bring 18:24 75:8
20 42:24             A12 52:9              allegedly 40:15      automatically
                                                                 47:15               broader 22:8
2007 12:1            ability 13:6          Allison 65:8
                                                                avenues 38:10        broadly 29:6
2011 11:16,19        Absolutely 12:23      amount 31:20                               45:14
2013 11:10 19:11       56:15                 49:16              average 42:8
                                                                                     broken 40:14
2015 8:7 9:7 44:17   accept 6:12           announcement         aware 15:16 19:3
                                                                 22:6,12,17 23:23    brought 19:5
                     access 21:8             29:14                                    54:11
2019 44:18                                                       27:20 28:2,10,11
                     accessing 21:14       annual 72:20,24       41:18 48:19 58:4,   Bureau 10:8,10
2020 8:14 15:12
  16:11,13 57:12       40:4,6              anonymous             9 63:24 64:1,3       30:12
                     act 53:4 65:12          52:23,24            66:5,19             business 38:9
21st 67:2
                     acting 69:22          anymore 18:13                             BWC 55:7
23 7:5
                                           anytime 8:6 46:3          B
25th 16:11           actions 49:7,9
                     actively 29:15        appears 70:14                                  C
28th 8:14 15:12                                                 back 19:8 25:18
  16:13              Ad 10:11              approach 56:20,       37:16 39:3 48:7
                                             21                  59:10 63:5 66:14    cabinet 34:5
2:15 57:1            add 13:11
                                           approximately         68:23 70:24 71:4,   calendar 16:18
2:40 66:13           addition 56:13          11:19 17:21         18,19,20,22,23
                                                                 73:9,20 74:17       call 21:23 25:3
2:51 76:11           administration          23:15 44:5,6                             26:17 27:9,16,17
                                             74:16               75:2,7,11
                       5:5,7                                                          35:12,14 37:16
                                           Arbogast 5:11,12     Baker 33:21,22,24     43:15 50:13
     3               administrative
                                             6:15,20 7:14,21     34:4                 51:20 55:9
                       8:3 10:13,16
3 17:21                12:6,8                57:6 66:15         Bakerhostetler       called 6:23 72:17,
                                           areas 9:17 18:20      23:1,13 28:4         18
30(b) 59:24          Affairs 10:7,10,22
                                                                 29:3,8,18 30:5,7,
                       11:1,19,22 12:2,    arising 18:22                             calling 46:10,12
30(b)(6) 6:23                                                    14 60:17,21 61:1,
                       6,9 13:16 14:12       22:10,20 31:13      15,22 62:18 63:1,   calls 20:6,11,12
300 23:17 24:2         19:10 20:22           43:5 58:8 62:16     15,17 64:16,18,      23:17,20 24:2
 31:12 41:22 42:8      22:18 23:4 24:18,     63:20 66:20         19,21 65:2,10,16,    26:11 31:12,23
 43:4,9,10,18,24       19,22 25:10 29:8
                                           armed 57:21           22 66:4,24 67:5,     32:1,4,11 35:24
 44:2,5                30:12 31:8,12
                                                                 15,24 68:3 73:10,    37:12 43:4,13,17,
                       32:9 39:18 40:12,   arrests 58:10         22 74:4,24           18,24 44:2,3 53:3
                       13,18 41:4 42:19
     4                 44:20 48:24         Article 52:12,13     balanced 56:17       calm 18:3
                       55:11 60:13,15      articles 57:24       bargained 51:5
40 42:24                                                                             camera 38:7,8
                       61:11,17,20         assembling 59:19     bargained-for         56:14
                       64:20 65:11 66:3
                       67:4 68:9,15        assign 65:11          53:11               canceled 49:23
     5
                       69:21 70:10 71:1,   assigned 10:6,7      bargaining 52:15     cancellation
                       6 74:8                17:2,4 20:8 28:5    53:12 54:13          49:23 50:3,4,20
5 34:16
                     Affairs' 29:16          36:16 63:3,5,6     based 19:1
5,000 34:15 67:8                                                                     care 71:16
                       62:6 72:12            65:15
5th 16:19 17:19                                                 basic 35:19          carrying 57:22
                     affects 13:2,4,6      assignment 12:5
  18:17                                                         basis 19:24 70:21    cars 16:5
                     agencies 26:24        assignments
                       28:8                  11:18              baton 41:15,16       case 6:7 7:11
                                                                 45:15                13:21,24 14:7,9


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
  35:22,24 59:15,     clarification 33:5     54:3 58:1,18        created 23:8          75:16,19
  21 71:17,22           38:22                61:11,14,18          73:16               describe 20:15
  73:21 75:8          Classic 55:21          62:16               criminal 8:2 54:7     21:13,16
caseload 13:19        clear 7:16 8:15,17    complete 14:7         63:19 64:1 75:18,   describing 35:20
cases 13:20 27:13       9:12                 38:20 39:10 47:6     24
                                             60:18 71:2,7,24                          description 10:12
  41:23 46:8,24       close 17:22,23                             criminality 64:7      13:15 39:22 62:7
  47:5 58:4 68:4        34:21               completely 25:7      crisis 57:16
  73:11,12,22                                                                         designated 8:16
                      collect 67:2          completion 67:3      criteria 52:19,20     9:13 21:21 22:3
  74:16
                      collective 52:14      compliance 46:16      54:10               designation 51:2
categorically
  55:13                 53:11 54:13         computer 20:19,      CROSS-                53:23
                      Columbus 5:12          20,23               EXAMINATION          designations
categories 49:20                                                  6:1
                        10:4 15:11 16:12    concerned 8:19                             49:5
CD 23:7                 22:8,10 24:7,8,                          crowd 58:19
                                            concluded 76:11                           desire 69:1
CDP 8:4 63:20           12,24 26:5 27:1,                         cruiser 38:7 53:5
                        24 28:9 35:8        condition 13:1,5                          desk 19:16,17
ceased 63:13                                                     CS 45:6,7             20:5 21:15,17
                        40:11 58:2          conditional 72:9
center 17:7,9                                                    current 10:1          24:1,9 26:10,16
                      command 11:4          conditions 52:17                           27:9,15 35:12,17,
cetera 8:10             13:16 17:15
                                            conduct 8:5 22:11                          23
chain 24:14 25:1,       19:14 24:14 25:1,                             D
                        3,10,23 26:5         28:9 58:19 66:22                         detail 32:19
  2,9,23 26:4 39:15
  47:2 66:19 67:11      39:16 44:16 47:2    confirm 6:8                               detailed 13:14
                        58:17 66:2,19                            data 21:1,6,9
  68:16,17 69:17,                           consent 5:4,6,14      35:19 44:7 67:9     details 58:14
  19 70:4,9,15          67:11 68:17
                        69:18,19 70:9,15    consideration         73:6,8
  71:3,8,12 72:2                                                                      determination
  73:23 74:7,10         71:3,8,12 72:3       47:12               database 21:6,14      46:23 55:5
  75:5,9,10             73:23 74:7,10       considered 27:5       39:17,23 40:14
                        75:5,10                                                       determine 37:13
                                                                  41:20 44:22
change 13:11                                contact 6:10,18                            49:11
                      commander                                   45:24 46:1 48:11,
  68:22 72:4                                 24:6 26:19 31:21     14,17,20 73:4       determined
                        10:20,21,24
changed 70:22           15:21 17:3,8,10,    context 15:8                               24:18,21 47:13
                                                                 date 33:7,20 54:5
  72:13 74:12           11,16,17 25:12,                                                62:21 73:24
                                            continuing 75:1       72:15
charge 10:17 19:6       16,19 39:11                                                   determines 68:18
                                            contractual 49:15    dates 15:4 16:9
  21:5 22:6,14,20       69:22,24 70:3                                                 device 60:7
                                                                  45:9
  27:23 38:23,24        71:17,19            control 18:12
                                             58:19               day 8:7 17:11,12,    directive 40:15
charges 8:1,9 9:5,    commander's
                                                                  13,15 36:14,15      directives 24:16
  8 18:24 23:11         69:23               copies 30:15,17
  58:1,17 61:10                                                  day-to-day 13:24      26:9
                      commanding            correct 6:14,15
  63:19                 17:14 48:10          7:5 10:23 11:4,5,   days 15:22 17:3,     directly 15:4,6
check 66:10                                  7 16:8,16 18:10,     16,19 18:23 19:5     27:11
                      communication
                                             16 19:11,12          31:18 52:20         director 23:9 64:6
chemical 28:20          64:21
                                             24:20 26:2 27:19     53:14 54:5           75:16,19,20
  44:19 45:16         communications         34:1,2,7 38:16      deadly 48:2
chief 27:14 44:16,      8:5                  42:10 43:18                              director's 63:4,7
  17 70:1,3 71:18,                           46:13,14,17,18,     deals 43:24           64:5 75:17
                      comparing 32:8
  19                                         24 47:17 48:1,4,    decides 71:10        disagree 68:20
                      complain 26:6,12       22 53:9,13 55:3,
Chris 65:18             46:6,11                                  decision 20:3        disagreement
                                             20 60:19 62:18,                           70:19 72:6
circumstances                                                     23:11
                      complainant 36:3       19 65:3 67:13,16
  47:17                 55:15                69:16 70:17         decisions 71:4       discipline 40:1
citizen 26:22 45:1                           73:14 74:9                                71:10,15,20
                      complained 45:2                            defendants 5:13,
  54:2,3,5              60:24               corrections 39:4      17                  discovery 59:20
citizens 41:22        complaining 36:6      correctly 58:23      defined 29:6         disproven 49:22
city 5:12 6:11,17                            59:1 73:6                                 51:1,3,10 52:4
                      complains 46:3                             demonstrations
  7:19 21:22 27:22                          corroborated          8:6 58:19           disputed 16:11
  32:10 38:9 59:3     complaint 19:5
                        22:6,14,20 24:23     53:1                demonstrators        divided 40:9
  60:8 63:3 64:3,4
  68:1                  26:9,17 27:8,23     corroboration         9:5                 division 10:4,5
                        28:12 35:2,5,12,     53:7                Dennis 17:16,17       11:12 22:8,10
City's 15:7 59:13       14 36:2,11 37:9,    counsel 5:2 9:22                           24:16,24 27:24
Civil 6:24              14 42:16 44:1                            deny 55:14
                                                                                       31:21 40:11,15
                        47:6 51:19 52:2     county 27:1,21       depending 31:17       42:20 46:16
civilian 35:2,5,6       53:19 54:2,5 55:6
  42:15 54:2,4 56:5                         couple 57:9 74:14     47:22 56:9 70:1      47:11,20 61:10
                      complaints 8:2,9                            71:15
civilian-led 42:1                           courts 9:8                                documentation
                        9:7 18:23 19:19                          depends 43:22         30:9,11 32:16
civilians 8:3           23:7,10 24:11       cover 12:10 28:17
                                                                 deposed 59:24         36:22 47:3 48:6
  23:18 26:12,13        25:17 26:19,22      covered 28:15                              49:2,16
  27:5 29:11,20,24      27:4 28:7,18         49:19               deposition 5:15
  42:9                  29:19,20,24 30:2                          8:8 9:21 12:19      documented
                        31:5 32:11 41:22    COVID 57:15                                20:13,16
claiming 36:4                                                    deposition's 6:22
                        42:8,18 43:20       create 14:3 37:20                         documents
claims 35:6 57:15       44:18 45:1,7,22      38:11               deputy 27:14          59:20,22 60:4,6,
                        52:24 53:1,17                             70:1,3 71:18         12,13 62:3



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
Dop 65:19             exaggerated             71:11 72:1,9,10      68:6                hands 47:14 62:6,
doubled 43:6           57:16                  74:9                gathering 32:15       9,10
downtown 15:11        examples 26:24        findings 38:13,14,     59:22 67:18         handwritten
                      excellent 12:17         18,19,20 39:6       Gaton 65:20           20:18
driven 18:6                                   41:16 48:12,24
                      exceptions 53:16,                           gave 39:22           happen 8:23 55:2,
due 29:14                                     62:11,13,14,16                            17 56:7 69:2
                       18,24 54:12            68:14 69:20         general 8:18
duly 5:23                                     72:12,18 73:21                           happened 25:20
                      excessive 9:6                                10:12 41:21
duplicated 30:22       22:6,20 27:24          74:4,6,12 75:2       51:22 53:15,18       52:19 55:16 56:6
                       28:16,19 35:2,6,7                           58:15                69:4,12
duties 13:15 19:9                           finds 39:13
                       45:13,21 46:4,13                           generally 15:15      happening 73:19
duty 19:16,17          48:12 58:2,7         finish 35:23 37:19
 20:5 21:14,17                                66:14                20:4 27:13 36:19    head 30:23 32:2
 24:1 26:16 27:9,     exchanged 65:4                               42:20 43:12 60:3,    43:2 59:8
                                            finished 66:8          10
 15 35:12,17,23       exist 30:12             73:13 75:11,13                           headed 63:15
                      exists 30:13                                generate 48:18       health 13:1,5
                                            flashlight 45:16
     E                 39:17                                      generated 31:23       57:13
                                            Floyd 16:10            32:1,10 72:22
                      Exonerated 49:8                                                  hear 12:11
e-mail 60:7                                 focus 39:15 70:5,      73:2
                      explain 12:21           6                                        heard 12:19 22:13
e-mails 65:4,6         55:5                                       generates 47:15
                                            folder 34:6                                hearing 6:13
earlier 39:22 67:7    explained 65:14                             George 16:10
                                            folders 34:1                               Helen 5:8
early 31:4 62:6,8     extent 72:11                                get all 36:22
                                            follow 26:17 27:9,                         helpful 34:24
Edwards 7:9,20,       external 8:2                                gig 34:21             43:14 44:11
                                              14 35:3
  22 21:21 22:2                                                   gigabytes 34:22
  64:23               extract 45:20         force 9:6 15:21                            hey 25:19
                       48:10                                       67:9
                                              16:2,4 17:2,20                           higher 25:12
election 58:22                                19:4 22:7,20        Gittes 18:14
                      extraordinary                                                    Highway 27:2
electronic 26:14       31:18,20 32:5          27:24 28:16,19       36:17 63:22
  30:15,18 31:3                               35:2,6,7 44:24      give 6:3,17 10:12    Hill 5:11
  34:1,5,19 60:7                              45:2,13,21 46:2,     12:22 13:14
                           F                  4,6,8,11,16 47:1,                        historical 21:6,9
  73:3                                                             26:16,24 31:2,24
                                              7,10,13,20,23        32:2 34:8,19        hold 29:14 30:2
electronically
                      fabricated 57:16        48:2,12 58:2,8       35:12 38:11          43:1 62:20
  30:22 32:16
                                              59:3 60:12,21        70:21 74:17         Hollis 63:12
emergency 17:7,9      face 49:24 50:21
                                              61:3,24 66:23
                        54:7                                      giving 44:8          hospital 36:6
employed 6:17                                 67:12 68:2 69:8
                      fact 33:20                                  good 12:16 33:4      hotheaded 51:24
Employment                                  foregoing 76:10
                      fair 34:17 62:7                              46:6
  53:17                                     form 47:15 67:2                            hour 56:24 57:5
                      fairly 62:6                                 governor's 57:13
end 18:4,5                                  formal 9:4 24:13                           hundreds 31:23
                      fall 42:15              26:4 66:19          Graham 65:19          32:1,4
ends 55:24
                      familiar 53:15        forms 26:14           Great 62:4
enforcement 8:4
  18:24 22:7,9,15     favor 59:13           forty 42:21 74:18,    greater 32:5              I
  23:21 24:3,8,9                              19                   34:14 52:19
                      federal 6:24 27:22                                               IAB 23:11 26:20
  26:24 27:21 28:8                                                grievance 40:1
                      feel 9:12 13:11       forward 39:11                                34:3 45:22 55:5
  42:12,15
                                              54:11 67:4,22       Grimm 65:18
ensure 39:5           Ferguson 63:11                                                   idea 33:19 34:20
                                            found 41:5,14         ground 12:10           58:12 59:18
enter 73:24           field 15:17,20,21,      59:12
                        22 16:1,3 17:2,20                         group 23:6 57:12       74:22 76:1,3
entered 73:6,8          18:2,13,18,23       founded 68:10          74:11               identified 9:3
  74:3                  19:4                                                             21:24
                                            frame 52:7            guarantee 65:23
entire 71:3           figure 44:7                                                      II 59:3,4
                                            Franklin 27:1         guy 51:23
EOC 17:5,6            file 26:9 32:20                                                  inappropriate
                                            free 13:12
Equal 53:16             33:24 34:5 71:1                                H                 28:19 44:18
                                            Friday 16:16,21
equally 56:17           72:1                                                           inauguration
                                            Friday/saturday
essentially 34:4      file's 71:24                                Haley 15:1             58:23
                                              16:1
estimate 34:17        filed 9:7                                   half 52:4 61:8       incident 54:17,21
                                            front 15:4 16:24
                      files 33:10,18          17:24 21:5 37:15     73:1                incidents 31:16
event 35:20 49:12
  53:7 54:6             37:9 71:5 73:21       41:21 42:22 44:7    halt 50:13             60:23 61:2
events 29:11          filing 71:21 75:11    full 16:15            hand 23:12           include 37:1
  31:16,17,22 32:3,   fill 26:15                                  hand-to-hand         included 67:10
  6,8,10 60:19,22,    final 46:22 51:17          G                 45:14               including 8:5,8
  23 64:8               71:4 72:2 74:9                                                   9:7,9
                                                                  handed 29:17
eventually 26:15      find 21:18 48:21,     Gardner 10:20,24       30:5,13 62:18       independent 23:6
  27:8 62:9 71:1        23 61:16            gas 45:6               66:24
                                                                                       individual 35:18
everyone's 70:17      finding 46:20         gather 31:7 60:3,     handful 69:7
                                                                                       infancy 30:11
evidence 49:11          54:16 55:24 56:3,    11                   handguns 57:22
  55:4,17,18 56:1,      8,18 68:9,20                                                   info 49:23
                                            gathered 67:14        handled 9:8 63:8
  12,16,19 66:4         69:18 70:22


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
informal 9:5          investigations                              lodged 24:12          meeting 51:21
information 6:10,       8:10,22 9:9 28:4,        L                log 20:17,18          member 22:7,9
  18 36:7,9 37:6,       14 29:6,10,15                                                    23:21 26:6 63:19
                        30:3 31:4,5 39:19                         long 11:8,11
  11,17 60:20 65:9                          L-A-F-F 14:18                                70:9
                        41:24 45:10,12                              13:10 14:19 15:2
initial 36:11           49:1 58:7,16        Laff 14:16,19,22        21:3 45:23 46:1     members 24:3
  38:12,14,17,19,       60:14 62:5,19,24      19:13 38:24 63:5,     57:4                memory 13:2
  20                    63:8 64:2 65:11,      6 67:20
                                                                  longer 6:17 49:22     mentioned 52:8
initially 23:8          13 66:20 67:11,     large 31:15 47:12
                        12 69:9 74:23                             lookback 49:17        met 52:18,21
  46:19 53:6                                Larry 63:11
                        75:19,24                                  looked 29:13
injunction 6:13                                                                         method 26:3,8,11,
                      investigative         late 50:20
                                                                  lot 29:13 31:14        20 27:3,7
injuries 36:5           13:23               law 8:3 18:24           33:15 34:11         methods 26:13
injury 36:4           investigator            22:7,9,14,15          35:18 44:12
                        36:16,18 37:12,       23:21 24:3,8                              midnight 17:22
intake 19:18                                                      lower 25:17 42:23      18:9
                        18 51:20 58:21        26:23 27:20 28:8
  20:17,18 21:14                                                  lower-level 20:8
                        59:17                 42:12,14                                  minute 21:11
  26:10 43:7,12
                      investigator's        lawsuit 8:12 59:2,                          misconduct
intend 8:24
                        46:20                 6,7,10,12                M                 28:18,19,21 29:6
interchangeably                                                                          35:21 50:2 54:18,
                      investigators         lawyers 6:6
  54:4                                                            mace 41:6 45:3         24 55:2 56:6,7
                        10:15,17 11:3       laying 47:13
internal 8:2 9:9                                                   59:5
                        13:17 19:14                                                     misspoke 75:14,
  10:7,9,21 11:1,                           leave 18:3            made 22:7,14
                        56:12 58:17                                                      21
  18,22 12:2,5,9                            left 35:15 36:17       23:12 24:23
  13:16 14:11         investigatory                                                     mobile 16:1,3
                                            legitimate 44:1        29:11 50:1 58:10,
  19:10 20:22           74:11 76:3                                                       17:20 19:3
                                                                   18 61:11 62:11
  22:18 23:3 24:17,   involve 13:18         letter 24:13 25:5,     67:21 71:4           moniker 46:7
  19,22 25:10 29:8,                           22 26:4
  16 30:12 31:8,12    involved 20:4                               main 52:19            months 64:8
  32:9 39:18 40:12,     21:13 59:2          letters 66:19
                                                                  maintained 33:10      Moss 65:8
  13,18 41:4 42:14,                           70:20
                      involvement                                                       multiple 26:13
  19,20 44:20                               level 25:9,24 47:8,   majority 61:23
                        29:16                                                            31:18
  48:24 55:11                                 13,14,22,23 59:3,   make 16:9 18:23
  60:13,15 61:11,     involves 13:19,20                                                 municipality
                                              4 68:9 70:1 71:15    20:3 24:15,17
  17,20 62:6 64:20    involving 45:2                               27:4 28:15 36:11      27:22
                                            levels 25:18 46:22
  65:11 66:2,23       issue 6:18                                   51:19 55:8 73:7      munitions 28:20
  67:4,10,11 68:9,                          levied 63:19
                      issues 51:4                                 makes 25:3 43:4        41:15 45:17
  15 69:20 70:10                            liaison 40:1           49:1 55:5 72:3,4
  71:1,6 72:12,19
  74:8                                      liaisons 65:12,15     making 25:6                N
                           J                  75:8                 27:22 28:11
internally 42:13,
                                            lieutenant 5:22        46:20 74:2           names 41:10
  18 66:21            Janet 5:11 6:8
                        7:1,8 21:20           6:4,5,10,22 7:3,    managing 13:19        necessarily 43:15
interview 37:11                               11,18 8:1 10:3,
                      January 17:19           13,16 11:14,15,     mandates 57:13        needed 20:2
interviewed 37:24
  64:12,15            Jeffrey 17:16,17        18,20,21,22 12:6,   manner 24:11          neutral 37:2
                                              7,8,9 14:8,15,19,   Marshall 5:6,7,19
interviews 37:21      Jenni 7:9,20,21                                                   news 57:18,24
                                              23,24 19:13 20:1,    6:2,6,8,16,21 7:1,
  65:23 66:6            21:21 22:2 64:23      22 22:1,5 31:1       8,16,23 21:20        next-highest 70:5
introduce 5:2         job 10:9 14:12          35:1 38:21 39:21     56:23 66:11,16       nice 70:18
investigate 24:19,      15:2 50:15,24         40:10,23 55:9
                                              57:8 63:5,6 66:9,   masks 57:14           night 17:21 18:9
  22 29:3 36:15,20    John 5:7 6:5
  43:15 44:4 53:8                             18 67:20 70:7       material 67:24         51:24
  54:10               joined 18:14            76:5                                      nine-minute 57:1
                        63:22                                     materials 64:20
investigated                                lieutenants 14:11      67:6 68:5            note 75:13
  29:16 43:10         Joshua 65:19            25:13 36:13
                                                                  Matter 8:13 9:11      notes 66:10
  44:19 45:22         judgment 25:3         limit 53:15,18,24      15:8,10 18:19
  49:15,18 52:9,12,                           67:21                21:23 22:11,21       notice 9:16
                      July 11:10,24
  16,18 53:23                                                      28:1,17 29:2         November 11:13
                        67:2                Lipp 39:21 40:10
investigating                                                      32:12 43:6 62:17     number 19:14
                      June 16:15,19         list 51:8 74:23        63:21 66:21
  22:19 23:7 45:3                                                                        31:15 35:22
                        18:17 23:6          listening 5:10
  46:15 61:21                                                     matters 8:15 9:13      40:21 42:11 53:5
investigation 8:8,                          Lives 8:13 9:11       mayor's 29:14          74:17
  19 13:21 14:3            K                  15:7,9 18:19
                                                                  meaning 27:7          numbers 17:24
  23:12 25:6,11                               21:23 22:11,21                             42:22
  28:12 29:9 30:4,    Kathleen 23:9           28:1,16 29:1         47:7 53:3 73:3
  10 37:20 38:12      killing 16:10           32:11 43:5 62:17    means 26:14
  39:10,14 47:4,5,                            63:20 66:20          27:11 44:2 47:10          O
  11,12,24 60:18      kind 28:18 53:19
                                            locate 37:7            49:13 73:3
  62:22 64:10,13      kinds 61:18                                                       oath 5:5
  65:5 68:18,24                             located 33:18         meant 29:20
  69:10,15,21 70:2,   knowledge 7:6                                                     objection 5:18
                                            location 38:10        medical 56:13
  4,11 71:6             22:1,18 23:22                                                   observations
                        41:12 42:2 61:9       71:21               medication 13:1,6
                                                                                         19:1
                        63:18



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
observed 38:4        parts 36:10           position 11:9        provided 60:21       referred 75:15
occasion 69:2        past 50:11 54:9        14:20                62:3 65:9 68:1,3    referring 15:10
                      57:11 58:15          possibility 41:8      74:23                 24:1 40:20
occur 41:8,9 49:7,
 14 54:17,19 66:7     60:19,22             possibly 24:4        providing 64:18,     reflect 24:2
                     patrol 11:20 27:2      50:6                 19
occurred 8:13                                                                        regard 48:18
 15:11,13 16:10       40:24                potentially 67:9     provision 53:11
                                                                                     regular 18:3
 29:1 35:7 49:9,12   PD 40:11              preliminary 6:12     public 20:6,11
 54:22 57:19 61:3                                                                    related 61:23
                     pending 23:11          47:1                published 72:20
office 5:8,9,13                                                                      relating 58:18
                     people 27:15          Premierone           pull 44:16
 25:8 27:2 40:1       31:21 33:14,15        39:20,21 40:4,6,                         relative 31:16
 43:17 60:8 63:4,7                                              pulled 60:5
                      37:10 39:9 46:5       9,14 45:20 48:6                          release 36:7,8
 64:4,6 68:1 75:17    51:18 57:3,12         60:5 73:24          purely 66:6
officer 17:14 35:9    66:1 67:18,21                                                  relief 11:20 19:24
                                           prep 9:24            purpose 71:23
 37:23,24 40:24      pepper 41:6                                                     remain 62:20
 46:5 53:4 70:7                            prepare 9:20         put 20:17 29:13
                     perceive 50:9                               30:2 36:11 60:6     remember 8:23
officer's 39:15                            present 10:19         71:21                 57:17,18,20
 55:16 69:24         perceived 50:9         11:8 22:19                                 58:23 59:1,7,9
officers 8:4 16:6    percent 40:10         President 58:22                           remote 5:5,7,14
                                                                     Q
 28:9 37:22 38:1     perception 46:4       pretty 12:11 16:21
 40:19 41:5,13                                                                       removed 51:6,8
                     period 8:7,14 21:3     18:6                question 12:20
 48:10 52:1 56:7                                                                     repeat 7:15
 58:3,18              29:7 45:23           primarily 40:10       32:8,14 33:6 48:5
                                                                 66:22               report 10:18,20
Ohio 27:2            permanent 72:10       primary 65:22                               38:11,19 48:17
                                                                questions 12:16,       72:14,15,17,20,
on-hold 31:4         person 20:9 22:3,     prior 9:18
                                                                 18 13:7 15:9 22:4     21,23,24 73:2,10,
                      15,16 27:21          procedure 6:24
ongoing 18:21                                                    37:8 39:4,8,12        18
                      37:12 44:1 50:12      9:1
 28:4 29:5 30:3                                                  68:7
                      53:3                                                           REPORTER 5:1
 62:20,24 64:1                             procedures 8:18
                     person's 50:5                                                   reports 14:5 23:7
open 32:20                                 proceed 53:2              R
                     personally 67:17                                                  73:16,20
openly 57:22                               proceedings
                     personnel 19:1                             raised 66:21         represent 5:3
operations 17:7,9                           76:10
                      22:10 24:23,24                            raising 27:23        representing 5:13
Opportunity           26:5,7 28:1,8        process 9:1 25:5,                           6:7
 53:17                35:17,23 40:21        7 28:13 29:12       range 74:20
                      42:13,15 63:20        31:10 35:2,4                             request 60:9
opposed 16:6                                                    rare 69:13
                                            44:14 71:14 74:7                         require 25:10
 57:13,14            pertains 49:12         75:6 76:4           rarely 37:14 46:5
order 23:5 25:10     pertinent 36:23                              69:3               required 18:1
                                           processes 30:1
 53:1,7 67:1          37:5                                      re-interviewed       resolve 51:7,11
                                           produce 33:2,11,       39:9                 52:5
ordered 30:6         phone 26:11 32:4       17,22
                      35:16,17 51:20                            re-interviews        respect 7:2,10,19
organization          55:8                 product 14:2
 33:12                                                            37:13                8:11 9:10 15:7
                     photographs           production 59:20                            29:1 53:16
organizational                                                  read 7:2 73:18
                      57:21                profanity 55:9                            response 7:17
 33:16                                                          reading 57:18,24
                     photos 37:15                                                      59:10
organized 33:19                            program 48:3         real 50:17
                     pictures 36:5                                                   responsibilities
outcome 8:22 9:9                           progressed 76:4      realize 33:14          13:15 19:9 33:16
                     piece 14:4            prohibits 52:15
outcomes 8:9                                                    reason 6:16          responsibility
                     pieces 70:14          promise 12:15                               11:1 19:4,16,17,
outlined 26:8                                                   recall 41:7 57:8
                     place 30:2 33:7       promoted 11:14,        58:1 65:17           20,23 20:5 22:22
overarching 45:8      34:4                                                             23:3 33:15
                                            15,23,24            receive 19:18
                     places 15:12          properly 59:3          25:5 47:6 75:1,8   responsible
     P                                                                                 75:23
                     plaintiffs 5:10 6:7   protest 16:12        received 47:3
                                            29:2 35:7 57:17       65:8 73:9,11       restroom 57:2
p.m. 17:21,23        plan 7:8
 18:8 76:11                                 59:10               receiving 73:12      result 56:17
                     plans 13:23
packet 36:12                               protesters 9:6       recess 57:7 66:17    results 39:18
                     play 15:20 59:19       57:21 58:11                                47:11
pages 34:12,14,      point 24:18 29:4                           recite 8:21
 15 67:8                                   protests 7:10,13,                         retained 21:1
                      30:8 38:22,23         19 8:12 9:11        recollection
paper 14:4 30:16,                                                 58:13              retaliatory 9:5
                     points 73:6            15:8,10,18 18:19,
 18,21 31:2 32:17                           21 21:22,24                              returned 68:4
 34:9,18 67:8        police 10:4 24:8,                          recollections
                      12 28:9 35:8          22:11,21 28:1,17      58:15              review 14:1,8
 70:14,19                                   31:13 32:12 43:6
                                                                record 5:3 6:9 7:3     61:14 70:7,8
paperwork 16:24      policies 41:5          45:8 57:10,19
                                            58:3,5,8 61:5,7,      24:5 26:19         reviewed 47:15
paralegal 65:8       policy 41:14                                                      73:7
                      46:17 47:19           19,23 62:17         records 31:3,9
part 7:4 10:16        48:13 49:8,9,13       63:21 66:4,21         56:13              reviewing 13:20
 14:1 25:4 34:10,     50:7                                                             66:3
                                           provide 36:4,5,7     referenced 59:9
 18,19 44:11,24
                                            37:11,15 60:8                            reviews 39:12
 50:14 64:12 65:6



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
  68:17              shift 18:4,5 38:24   straight 27:14        team 6:6
rights 65:24           39:1               street 16:7           term 45:13                 U
rises 47:8           short 57:7 66:17     streets 18:7,11       terminated 54:8
                                                                                      unable 51:7,10
Robinson 5:8         side 25:5 42:16        35:8                terrible 53:6          52:4
                       45:20 49:11        study 61:10,17
role 15:20 59:19                                                terribly 57:4         understand 12:20
                     sign 36:8              62:2
room 5:4,9,14,17                                                test 41:11             22:2 41:21 44:13
                     signature 76:8       stuff 33:23 38:8                             48:23 54:15,23
Rose 65:20                                  60:24 65:7 66:24    testifies 5:23
                     signed 38:20                                                     understanding
rough 74:17            47:20 69:21          70:13 72:19         testify 8:16,18        23:17 62:5
round 44:7                                subject 7:11 8:12       9:4,14,17 59:15,
                     significantly                                17                  understood 9:23
                       42:22                21:22 42:6 63:14
route 27:3                                                                             45:11 62:1
                                          submit 38:17          thing 9:3 40:5
routed 26:15         signs 39:14                                  53:6                unfounded 49:3,
  38:21 70:15 71:3   silo 40:12,14        subpoena 6:13,19                             13 54:16 62:14
                                                                things 18:2 30:21,     68:10,13,21 74:5
routing 70:13        silos 40:9           sufficient 39:14        22 54:6 55:11
                                          sufficiently 18:2,      62:17,24 63:14      union 51:5
rude 55:10           similar 9:4 14:12
                       19:14                12                  Thirty-five 74:18,    upstairs 36:12
rudeness 55:6
                     sir 13:13 15:16      summaries 14:6          19                  usage 8:6
rule 6:23 72:6
                       48:8 60:1 76:7     summary 48:11         thought 17:1 43:9     USB 60:7 65:9
ruled 71:7                                  61:13,18 73:16,       46:12
                     sit 37:16 51:18
rules 6:24 12:10                            17                  ticket 50:12
                     situation 55:21                                                       V
ruling 72:3,5          56:9               summer 8:15           Tim 65:17,18
                                            15:14                                     Van 65:19
run 57:2             smaller 42:11                              time 8:6,14 10:19
                                          supervisor 47:21        13:11 15:13 17:9    vast 61:22
rundown 35:13        sort 43:6 56:17        70:5
                       60:6                                       18:4,7,18,22        verbal 8:5 28:19
                                          supported 39:7          19:21 20:2 21:3
     S               sound 16:19                                  22:19 23:11 28:4    versus 24:23
                                          supporting 70:22
                     sounds 16:20                                 29:7 30:5,8 35:16   video 36:1,3
safety 63:3,7 64:5     50:17              supportive 37:3,4       36:14,15 45:23        37:15 38:8 66:3
 75:17                                    supposed 37:4           50:19 51:8 52:7
                     source 22:13 35:4                            60:16,17 62:17,     videoconference
said/she 55:21                            surrounding                                   18:15 36:17
                     sources 42:12                                24 63:9 72:14,16,
Saturday 16:17,                             30:9,11               21 76:6               63:23
 22                  speak 7:4,9,18
                       9:22 15:6 21:22    suspect 35:3          times 69:7            videos 56:14
saved 21:1                                sustained 42:4,5                            view 44:13
                     speaking 7:12                              tip 56:2,19
scales 56:2,19         55:8 60:10           48:11 49:3,4,6,7,                         violated 40:15
                                            10 55:4 56:4,18     title 10:2 12:8
scan 32:22 67:22     special 6:23 48:3                                                  41:5,14
                                            62:15 68:10,14,     today 8:1 9:18
schedule 66:6        specific 41:7          21 69:18 71:11        12:19,22 13:10      violation 48:13
                                            74:5,6                39:22 44:13 76:6      50:6
Scott 65:19          specifically 17:4
                                          sworn 5:23 22:9       told 29:13,17         virtue 53:10
screen 20:19,23      specifics 41:11        24:23,24 26:5,6       62:20               voicemail 35:15
segregated 33:24     Spell 14:17            40:21 63:20
                                                                top 30:23 43:2        volume 34:9,20
send 25:16 39:3      spend 18:18          synopsis 35:19          59:8
 68:23 75:4
                     split 36:15          system 23:24          topic 7:2,4,5              W
sends 39:15 70:4                            24:1,5 26:18
 71:19               sponge 41:15           27:18 45:20         topics 7:10,24
                     spray 41:6                                 totality 32:13        waived 76:8
sense 34:9,19
                     stand 74:21                                touched 42:6          walk 11:17 35:1
separate 71:21                                 T
                     start 5:1 49:6                             track 27:17 72:11     walking 16:6
separating 21:20
                                          taking 20:6,10                              wanted 44:12
sergeant 11:23,24    started 15:12                              tracked 20:12,16
                                            73:20
 12:3 13:17 14:10    starting 19:8                              tracking 23:24        wearing 57:14
 21:10 40:23                              talk 8:1 19:9
                     state 5:3,4 27:2,                            24:1 26:18          week 15:24 29:12
 47:16 63:11,12                             35:18 36:21,22
                       22 50:1              37:5                trial 6:13             61:8
 65:18,19,20,21
 70:6,8              statehouse 57:10,    talked 21:17          Trump 58:22           weekend 16:14,
                       21                   39:21                                      15 17:1
sergeants 11:6                                                  truthfully 13:7
 14:9 21:17 38:24    status 64:9          talking 9:23 15:14                          weeks 51:19,21
                                                                turned 63:1,16
 39:1 62:23 63:2,                           16:13,14,16 28:6                          weighs 70:9
                     Steinberg 5:16                             Twenty 42:21
 6,10 65:12,15                              39:24 40:2 41:23,
 66:2 75:7           step 20:2                                                        withdraw 52:2
                                            24 43:19 45:1       type 28:6 54:9
service 6:12         Stephen 5:16           47:9 59:23 61:2,      57:19 69:14         withdrawn 51:17
                                            12 63:14 69:8,9                           witnesses 12:24
set 51:20,22         sticks 65:9                                types 48:24
                                          talks 25:6 52:24                             36:23 37:2 55:13
setting 65:22        stone 51:22                                typing 35:23           56:6
                                          tasked 31:2 32:15
sheets 70:13,18      stop 51:2              40:17 48:9 59:21    Tyrone 63:12          wondering 33:6
Sheriff's 27:1       stored 32:16           61:21,22 64:6                             wooden 41:15



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
word 8:6
words 39:24
 55:18 71:2
work 12:2 13:24
 14:2 28:5 63:13
worked 66:1
working 13:22
 74:2
works 40:11
 44:14
Wozniak 64:6
 75:15,20
writing 38:15
written 24:13
 54:12
wrong 52:1

     Y

year 11:21 14:21
 41:22 42:9 43:7,
 9,10,13 45:5 51:4
 52:4 57:11 73:1
years 15:3 20:21
 31:15 40:18 41:3
 44:17 45:12 51:9,
 13,14 57:9 58:16
 69:4 73:1

     Z

zone 11:21
Zoom 12:15




             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
